EXHIBIT 10.1

 

 

 

CREDIT AGREEMENT


dated as of


November 8, 2006


among


MARVELL TECHNOLOGY GROUP LTD.,


THE LENDERS PARTY HERETO,


CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as Administrative Agent,


LASALLE BANK NATIONAL ASSOCIATION,
as Syndication Agent


and


KEYBANK NATIONAL ASSOCIATION
and
COMMERZBANK AG,
as Co-Documentation Agents

--------------------------------------------------------------------------------

CREDIT SUISSE,
as Sole Lead Arranger and Bookrunner

 

 


--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

PAGE

 

 

 

 

 

 

 

Article 1

 

 

 

 

Definitions

 

 

 

 

 

 

 

Section 1.01.

 

Defined Terms

 

1

Section 1.02.

 

Classification of Loans and Borrowings

 

24

Section 1.03.

 

Terms Generally

 

24

Section 1.04.

 

Accounting Terms; Changes in GAAP

 

25

Section 1.05.

 

Pro Forma Calculations

 

25

 

 

 

 

 

 

 

Article 2

 

 

 

 

The Loans

 

 

Section 2.01.

 

Commitments

 

25

Section 2.02.

 

Loans

 

26

Section 2.03.

 

Requests to Borrow Loans

 

26

Section 2.04.

 

Funding of Loans

 

27

Section 2.05.

 

Interest Elections

 

27

Section 2.06.

 

Termination of Commitments

 

29

Section 2.07.

 

Payment at Maturity; Evidence of Debt

 

29

Section 2.08.

 

Scheduled Amortization of Loans

 

30

Section 2.09.

 

Optional and Mandatory Prepayments

 

30

Section 2.10.

 

Fees

 

33

Section 2.11.

 

Interest

 

33

Section 2.12.

 

Alternate Rate of Interest

 

34

Section 2.13.

 

Illegality

 

34

Section 2.14.

 

Increased Costs

 

35

Section 2.15.

 

Break Funding Payments

 

36

Section 2.16.

 

Taxes

 

37

Section 2.17.

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

 

38

Section 2.18.

 

Lender’s Obligation to Mitigate; Replacement of Lenders

 

39

 

 

 

 

 

 

 

Article 3

 

 

 

 

Representations and Warranties

 

 

 

 

 

 

 

Section 3.01.

 

Organization; Powers

 

40

Section 3.02.

 

Authorization; Enforceability

 

41

Section 3.03.

 

Approvals; No Conflicts

 

41

Section 3.04.

 

Financial Statements; No Material Adverse Change

 

41

Section 3.05.

 

Properties

 

42

Section 3.06.

 

Litigation and Environmental Matters

 

43

Section 3.07.

 

Compliance with Laws and Agreements

 

43

 


--------------------------------------------------------------------------------


 

Section 3.08.

 

Investment Company Status; Regulatory Restrictions on Borrowing

 

43

Section 3.09.

 

Taxes

 

43

Section 3.10.

 

ERISA

 

44

Section 3.11.

 

Disclosure

 

44

Section 3.12.

 

Subsidiaries

 

44

Section 3.13.

 

Insurance

 

44

Section 3.14.

 

Labor Matters

 

45

Section 3.15.

 

Solvency

 

45

Section 3.16.

 

Acquisition Documentation

 

45

Section 3.17.

 

No Set-Off; Ranking; Immunity

 

45

Section 3.18.

 

Other

 

46

 

 

 

 

 

 

 

Article 4

 

 

 

 

Conditions

 

 

 

 

 

 

 

Section 4.01.

 

Closing Date

 

47

 

 

 

 

 

 

 

Article 5

 

 

 

 

Affirmative Covenants

 

 

 

 

 

 

 

Section 5.01.

 

Financial Statements and Other Information

 

50

Section 5.02.

 

Notice of Material Events

 

53

Section 5.03.

 

Information Regarding Collateral

 

53

Section 5.04.

 

Existence; Conduct of Business

 

54

Section 5.05.

 

Payment of Obligations

 

54

Section 5.06.

 

Maintenance of Properties

 

55

Section 5.07.

 

Insurance

 

55

Section 5.08.

 

Casualty and Condemnation

 

55

Section 5.09.

 

Proper Records; Rights to Inspect

 

55

Section 5.10.

 

Compliance with Laws

 

56

Section 5.11.

 

Use of Proceeds

 

56

Section 5.12.

 

Additional Guarantees and Collateral

 

56

Section 5.13.

 

Further Assurances

 

59

Section 5.14.

 

Separateness

 

59

Section 5.15.

 

Ratings

 

59

Section 5.16.

 

Permitted Subordinated Debt

 

59

 

 

 

 

 

 

 

Article 6

 

 

 

 

Negative Covenants

 

 

 

 

 

 

 

Section 6.01.

 

Debt; Certain Equity Securities

 

59

Section 6.02.

 

Liens

 

61

Section 6.03.

 

Fundamental Changes

 

62

Section 6.04.

 

Investments, Loans, Advances, Guarantees and Acquisitions

 

62

 

ii


--------------------------------------------------------------------------------


 

Section 6.05.

 

Asset Sales

 

63

Section 6.06.

 

Sale and Leaseback Transactions

 

65

Section 6.07.

 

Hedging Agreements

 

65

Section 6.08.

 

Restricted Payments; Certain Payments of Debt

 

65

Section 6.09.

 

Transactions with Affiliates

 

66

Section 6.10.

 

Restrictive Agreements

 

66

Section 6.11.

 

Amendment of Material Documents

 

67

Section 6.12.

 

Change in Fiscal Year

 

67

Section 6.13.

 

Debt to Total Capitalization

 

67

Section 6.14.

 

Fixed Charge Coverage Ratio

 

67

 

 

 

 

 

 

 

Article 7

 

 

 

 

Events of Default

 

 

 

 

 

 

 

 

 

Article 8

 

 

 

 

The Administrative Agent

 

 

 

 

 

 

 

Section 8.01.

 

Appointment and Authorization

 

71

Section 8.02.

 

Rights and Powers as a Lender

 

71

Section 8.03.

 

Limited Duties and Responsibilities

 

71

Section 8.04.

 

Authority to Rely on Certain Writings, Statements and Advice

 

72

Section 8.05.

 

Sub-Agents and Related Parties

 

72

Section 8.06.

 

Resignation; Successor Administrative Agent

 

72

Section 8.07.

 

Credit Decisions by Lenders

 

73

Section 8.08.

 

Other Agents and Arranger

 

73

 

 

 

 

 

 

 

Article 9

 

 

 

 

Miscellaneous

 

 

 

 

 

 

 

Section 9.01.

 

Notices

 

73

Section 9.02.

 

Waivers; Amendments

 

74

Section 9.03.

 

Expenses; Indemnity; Damage Waiver

 

76

Section 9.04.

 

Successors and Assigns

 

77

Section 9.05.

 

Survival

 

80

Section 9.06.

 

Counterparts; Integration; Effectiveness

 

81

Section 9.07.

 

Severability

 

81

Section 9.08.

 

Right of Set-off

 

81

Section 9.09.

 

Governing Law; Jurisdiction; Consent to Service of Process

 

82

Section 9.10.

 

WAIVER OF JURY TRIAL

 

82

Section 9.11.

 

Appointment of Agent for Service of Process

 

83

Section 9.12.

 

Waiver of Immunity

 

84

Section 9.13.

 

Judgment Currency

 

84

Section 9.14.

 

English Language

 

84

Section 9.15.

 

Headings

 

85

 

iii


--------------------------------------------------------------------------------


 

Section 9.16.

 

Confidentiality

 

85

Section 9.17.

 

Release of Guarantees and Collateral

 

86

Section 9.18.

 

Interest Rate Limitation

 

87

Section 9.19.

 

USA Patriot Act

 

87

 

SCHEDULES:

 

 

 

 

 

 

 

 

 

 

 

 

Pricing Schedule

 

 

 

 

 

Schedule 2.01 – Commitments

 

 

 

 

 

Schedule 3.05 – Existing Real Properties

 

 

 

 

 

Schedule 3.06 – Existing Litigation

 

 

 

 

 

Schedule 3.12 – List of Subsidiaries

 

 

 

 

 

Schedule 3.16 – Acquisition Documentation

 

 

 

 

 

Schedule 6.01 – Existing Indebtedness

 

 

 

 

 

Schedule 6.02 – Existing Liens

 

 

 

 

 

Schedule 6.04 – Existing Investments

 

 

 

 

 

Schedule 6.10 – Existing Restrictions

 

 

 

 

 

EXHIBITS:

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A

 

–

 

Form of Assignment

 

Exhibit B-1

 

–

 

Form of opinion of special New York and California counsel for the Borrower

 

Exhibit B-2

 

–

 

Form of opinion of special Bermuda counsel for the Borrower

 

Exhibit B-3

 

–

 

Form of opinion of special Singapore counsel for the Borrower

 

Exhibit C

 

–

 

Form of Guarantee Agreement

 

Exhibit D

 

–

 

Form of US Pledge Agreement

 

Exhibit E

 

–

 

Form of Singapore Share Charge

 

Exhibit F

 

–

 

Form of Bermuda Pledge Agreement

 

Exhibit G

 

–

 

Form of Security Agreement

 

Exhibit H

 

–

 

Form of Interest Election

 

iv


--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of November 8, 2006 among MARVELL TECHNOLOGY GROUP
LTD., the LENDERS party hereto, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as
Administrative Agent, LASALLE BANK NATIONAL ASSOCIATION, as Syndication Agent
and KEYBANK NATIONAL ASSOCIATION and COMMERZBANK AG, as Co-Documentation Agents.

WHEREAS, the Borrower (such term and other capitalized terms used in these
recitals without definition having the meanings set forth in Section 1.01)
desires that the Lenders extend credit in the form of term loans on the Closing
Date in an aggregate principal amount of $400,000,000;

WHEREAS, the proceeds of the Loans, together with not less than $206,000,000 of
the Borrower’s cash on hand, will be used to pay (i) amounts payable under the
Acquisition Documentation as consideration for the Acquisition and (ii) fees and
expenses payable in connection with the Transactions;

WHEREAS, the Borrower is willing to secure (i) its obligations under this
Agreement and (ii) its obligations under certain hedging arrangements, by
granting Liens on certain of its assets to the Administrative Agent as provided
in the Security Documents;

WHEREAS, each Guarantor is willing to guarantee the foregoing obligations of the
Borrower and to secure its guarantee thereof by granting Liens on certain of its
assets to the Administrative Agent as provided in the Security Documents; and

WHEREAS, the Lenders are not willing to make loans hereunder, and the
counterparties to the hedging arrangements referred to above are not willing to
enter into or maintain them, unless (i) the foregoing obligations of the
Borrower are secured and guaranteed as described above and (ii) each guarantee
thereof is secured by Liens on assets of the relevant Guarantor as provided in
the Security Documents;

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE 1
Definitions

Section 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:


--------------------------------------------------------------------------------




 

“ABR”, when used with respect to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquired Business” means the communications and applications processor business
of the Seller.

“Acquisition” means the acquisition by the Borrower on the Closing Date of the
Acquired Business from the Seller in accordance with the terms of the Asset
Purchase Agreement and the other Acquisition Documentation.

“Acquisition Documentation” means, collectively, the Asset Purchase Agreement
and all schedules, exhibits, annexes and amendments thereto and all side letters
and agreements (including all Ancillary Agreements referred to in the Asset
Purchase Agreement) affecting the terms thereof or entered into in connection
therewith.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Adjustment.

“Administrative Agent” means Credit Suisse, Cayman Islands Branch, in its
capacity as administrative agent and collateral agent under the Loan Documents.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with such specified Person.

“Agents” means the Administrative Agent, the Syndication Agent and the
Co-Documentation Agents, and “Agent” means any of them as the context may
require.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%.  Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate will be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

“Amortization Date” means (a) prior to the Maturity Date, the last Business Day
of each March, June, September and December, commencing the last Business Day of
December 2006 and (b) the Maturity Date.

2


--------------------------------------------------------------------------------




 

“Applicable Base Rate Margin” has the meaning specified in the Pricing Schedule.

“Applicable Eurodollar Margin” has the meaning specified in the Pricing
Schedule.

“Arranger” means Credit Suisse, in its capacity as sole lead arranger and
bookrunner of the Loans hereunder.

“Asset Disposition” means any sale, transfer or other disposition (including
pursuant to a sale and leaseback transaction) of any property of the Borrower or
any Subsidiary, except (a) dispositions described in Sections 6.05(a)(i),
6.05(a)(ii) and Section 6.05(a)(iii) and in the second proviso to Section
6.05(a) and (b) other dispositions resulting in aggregate Net Proceeds not
exceeding $20,000,000 during any Fiscal Year.

“Asset Purchase Agreement” means the asset purchase agreement dated as of June
26, 2006 between the Borrower and the Seller.

“Assignment” means an assignment and assumption agreement entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Bermuda Pledge Agreement” means the Bermuda Pledge Agreement among certain of
the Marvell Companies and the Administrative Agent, substantially in the form of
Exhibit F.

 “Borrower” means Marvell Technology Group Ltd., a Bermuda exempted company.

“Borrowing” means Loans of the same Interest Type made, converted or continued
on the same day and, in the case of Eurodollar Loans, as to which the same
Interest Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Acquisition” means (a) an Investment by any Marvell Company in a
Person (including an Investment by way of acquisition of securities) pursuant to
which such Person becomes a Subsidiary or is merged into or consolidated with
any Marvell Company or (b) an acquisition by any Marvell Company of the property
and assets of any Person (other than any then-existing Subsidiary) that
constitutes substantially all of the assets of such Person, or any division,
line of business, or other business unit of such Person.

3


--------------------------------------------------------------------------------




 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of the Borrower and its
Subsidiaries that are (or would be) set forth as such in a consolidated
statement of cash flows of the Borrower and its Subsidiaries for such period
prepared in accordance with GAAP and (b) any Capital Lease Obligations incurred
by the Borrower and its Subsidiaries during such period; provided that solely
for purposes of determining whether the Borrower is in Pro Forma Compliance with
the Fixed Charge Coverage Ratio in connection with the consummation of a
Business Acquisition as required by Section 6.04(g), “Capital Expenditures”
shall include (to the extent not already included) the cash consideration paid
by the Borrower and its Subsidiaries for such Business Acquisition and any other
Business Acquisition consummated during the relevant calculation period.

“Capital Lease Obligations” of any Person means obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required under GAAP to be classified and accounted for as
capital leases on a balance sheet of such Person.  The amount of such
obligations will be the capitalized amount thereof determined in accordance with
GAAP.

“Casualty Event” means any casualty or other insured damage to any property of
the Borrower or any Subsidiary, or any taking of any such property under power
of eminent domain or by condemnation or similar proceeding, or any transfer of
any such property in lieu of a condemnation or similar taking thereof.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), other than Sehat Sutardja, Weili
Dai or Pantas Sutardja, of Equity Interests representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Borrower; (b) occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Borrower by Persons who were
neither (i) nominated by the board of directors of the Borrower nor (ii)
appointed by directors so nominated; or (c) the occurrence of a change of
control (or similar event however denominated) under any indenture or other
agreement in respect of any Permitted Subordinated Debt or any other Material
Debt.

4


--------------------------------------------------------------------------------




 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after such
date or (c) compliance by any Lender (or, for purposes of Section 2.14(b), by
any lending office of such Lender or by such Lender’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after such date.

“Closing Date” means the date on which each of the conditions specified in
Section 4.01 is satisfied (or waived in accordance with Section 9.02).

“Collateral” means any and all “Collateral”, as defined in any Security
Document.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make a Loan on the Closing Date, expressed as an amount representing the
maximum principal amount of such Loan. The amount of each Lender’s Commitment is
set forth on Schedule 2.01.  The aggregate amount of the Commitments is
$400,000,000.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization for such period, (iv) any
extraordinary non-cash charges for such period for severance, restructuring
costs, goodwill impairment or other costs related to the Acquisition or any
Business Acquisition, subject to the reasonable approval of the Administrative
Agent, (v) fees and expenses incurred during such period in connection with the
Acquisition in an aggregate amount not to exceed $8,000,000 and (vi) any
non-cash expenses resulting from the grant of stock options or other equity
related incentives to any current or former director, officer or employee of any
Marvell Company incurred for such period and minus (b) without duplication and
to the extent included in determining such Consolidated Net Income, the sum of
(i) any extraordinary gains for such period, (ii) all cash payments made during
such period on account of severance, restructuring charges and other non-cash
charges added to Consolidated Net Income pursuant to clause (a)(iv) above, (iii)
any non-cash gains for such period that represent the reversal of any accrual in
a prior period for, or the reversal of any cash reserves established in a prior
period for, anticipated cash charges, (iv) non-cash exchange, translation or
performance gains relating to any foreign currency hedging or commodities
hedging transactions (net of any non-cash losses relating to foreign exchange or
commodities hedging transactions), (v) any gain during such period from
discontinued operations of the Borrower and its Subsidiaries (net of all
non-cash losses from such discontinued operations) and (vi) any gain resulting
from the

5


--------------------------------------------------------------------------------




 

disposition of any asset of the Borrower and its Subsidiaries not in the
ordinary course of business, all determined on a consolidated basis in
accordance with GAAP; provided that the effect of all financial statement
expenses or adjustments for the Stated Restatement Reasons for any period, to
the extent such expenses or adjustments are non-cash, shall be excluded from the
computation of Consolidated EBITDA for such period.

Notwithstanding the foregoing, for each of the periods set forth below,
Consolidated EBITDA shall be deemed to be the amount set forth opposite such
period:

Fiscal Quarter Ended

 

Consolidated EBITDA

 

 

 

 

 

 

October 29, 2005

 

 

$

135,000,000

 

 

 

 

 

 

January 28, 2006

 

 

$

158,000,000

 

 

 

 

 

 

April 29, 2006

 

 

$

161,000,000

 

 

 

 

 

 

July 29, 2006

 

 

$

156,000,000

 

 

“Consolidated Fixed Charges” means, for any period, the sum of (a) Consolidated
Interest Expense for such period, (b) Capital Expenditures for such period, (c)
to the extent paid or payable in cash, income tax expense of the Borrower and
its Subsidiaries for such period, determined on a consolidated basis in
accordance with GAAP, (d) the aggregate amount of scheduled principal payments
made during such period in respect of Long-Term Debt of the Borrower and its
Subsidiaries (except payments made by the Borrower or any Subsidiary to the
Borrower or any Subsidiary) and (e) the aggregate amount of principal payments
(except scheduled principal payments) made during such period in respect of
Long-Term Debt of the Borrower and its Subsidiaries (other than the Loans), in
each case to the extent that such payment reduced any scheduled principal
payments that would have become due within one year after the date of such
payment.

Notwithstanding the foregoing, if any determination of Consolidated Fixed
Charges is required by the terms hereof to be made for a period of four
consecutive Fiscal Quarters at a time when fewer than four full Fiscal Quarters
have elapsed since the Closing Date, such determination shall be made for the
period elapsed from the Closing Date through the most recent Fiscal Quarter then
ended (annualized on a simple arithmetic basis).

“Consolidated Interest Expense” means, for any period, the sum of (a) the
interest expense (including imputed interest expense in respect of Capital Lease
Obligations) of the Borrower and its Subsidiaries for such period,

6


--------------------------------------------------------------------------------




 

determined on a consolidated basis in accordance with GAAP and (b) any interest
accrued during such period, in respect of Debt of the Borrower or any
Subsidiary, that is required under GAAP to be capitalized rather than included
in consolidated interest expense for such period.

“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income of
any Person (except the Borrower) in which any other Person (except the Borrower,
a Subsidiary or a director holding qualifying shares in compliance with
applicable law) owns an Equity Interest, except to the extent that dividends or
other distributions were actually paid by such Person to the Borrower or any
Subsidiary during such period, and (b) the income or loss of any Person accrued
before (i) the date it becomes a Subsidiary, (ii) the date it is merged into or
consolidated with the Borrower or any Subsidiary or (iii) the date its assets
are acquired by the Borrower or any Subsidiary.

“Control” means possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise.  “Controlling”
and “Controlled” have meanings correlative thereto.

“Credit Parties” means the Borrower and the Guarantors.

“Debt” of any Person means, without duplication, (a) all obligations of such
Person for borrowed money or with respect to deposits or advances of any kind,
(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments, (c) all obligations of such Person on which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Debt of others
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Debt secured thereby has been
assumed, (g) all Guarantees by such Person of Debt of others, (h) all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty and (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances.  The Debt of any Person shall include the Debt
of any other entity (including any partnership in which such Person is a general
partner) to the extent that such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent that contractual provisions binding on the holder of such Debt
provide that such Person is not liable therefor.

7


--------------------------------------------------------------------------------




 

“Debt Incurrence” means the incurrence by any Marvell Company of any Debt, other
than Debt described in Section 6.01(a)(i) through Section 6.01(a)(vi),
inclusive, Section 6.01(a)(viii) or Section 6.01(a)(ix).

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Disqualified Equity Interests” means Equity Interests that (a) by their terms
or upon the happening of any event are (i) required to be redeemed or are
redeemable at the option of the holder on or prior to the first anniversary of
the Maturity Date for consideration other than Qualified Equity Interests or
(ii) convertible at the option of the holder into Disqualified Equity Interests
or exchangeable for Debt or (b) require (or permit at the option of the holder)
the payment of any dividend, interest, sinking fund or other similar payment
(other than the accrual of such obligations) on or prior to the first
anniversary of the Maturity Date (other than payments made solely in Qualified
Equity Interests).

“dollars” or “$” refers to lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the United States, any State thereof or the District of Columbia.

 “Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, the preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of remediation, fines, penalties or
indemnities), of any Credit Party directly or indirectly resulting from or based
on (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Material, (c)
exposure to any Hazardous Material, (d) the release or threatened release of any
Hazardous Material into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Equity Interests” means (a) shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person or (b) any warrants,
options or other rights to acquire such shares or interests.

8


--------------------------------------------------------------------------------




 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or any Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Internal Revenue Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Internal Revenue Code,
is treated as a single employer under Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (except an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Internal Revenue Code or Section 302 of ERISA), whether or
not waived; (c) the filing pursuant to Section 412(d) of the Internal Revenue
Code or Section 303(d) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (d) the incurrence by the Borrower or
any ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Borrower or any ERISA Affiliate of any liability with
respect to withdrawal or partial withdrawal from any Plan or Multiemployer Plan;
or (g) the receipt by the Borrower or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Borrower or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.

“Eurodollar”, when used with respect to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Events of Default” has the meaning specified in Article 7.

“Excess Cash Flow” means, for any Fiscal Year, the sum (without duplication) of:

(a)           the Consolidated Net Income of the Borrower and its Subsidiaries
for such Fiscal Year, adjusted to exclude any gains or losses attributable to
any event as a result of which a prepayment of the Loans is required pursuant to
Section 2.09(b), 2.09(c) or 2.09(d); plus

9


--------------------------------------------------------------------------------


 

(b)           depreciation, amortization and other non-cash charges or losses
deducted in determining such Consolidated Net Income for such Fiscal Year; plus

(c)           the amount, if any, by which Net Working Capital decreased during
such Fiscal Year; minus

(d)           the sum of (i) any non-cash gains included in determining such
Consolidated Net Income for such Fiscal Year and (ii) the amount, if any, by
which Net Working Capital increased during such Fiscal Year; minus

(e)           Capital Expenditures for such Fiscal Year (except to the extent
attributable to the incurrence of Capital Lease Obligations or otherwise
financed by incurring Long-Term Debt or by the Net Proceeds of any issuance by
the Borrower of Qualified Equity Interests); minus

(f)            cash consideration paid during such Fiscal Year to make
acquisitions permitted hereunder (except to the extent financed by incurring
Long-Term Debt or by the Net Proceeds of any issuance by the Borrower of
Qualified Equity Interests); minus

(g)           the aggregate amount of Restricted Payments made in cash by the
Borrower during such Fiscal Year pursuant to Section 6.08(a)(iii); minus

(h)           the aggregate principal amount of Long-Term Debt repaid by the
Borrower and its Subsidiaries during such Fiscal Year, excluding (i) mandatory
prepayments of Loans pursuant to Section 2.09(b), 2.09(c), 2.09(d) or 2.09(e),
(ii) repayments of revolving borrowings except to the extent the commitments
with respect thereto are correspondingly reduced and (iii) repayments of
Long-Term Debt financed by incurring other Long-Term Debt or by the Net Proceeds
of any issuance by the Borrower of Qualified Equity Interests.

“Excluded Taxes” means, with respect to any Lender Party or other recipient of a
payment made by or on account of any obligation of the Borrower hereunder:

(a)           income or franchise taxes imposed on (or measured by) its net
income by the United States, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located;

10


--------------------------------------------------------------------------------




 

(b)           any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction described in clause (a) above; and

(c)           in the case of a Foreign Lender, any withholding tax that (i) is
in effect and would apply to amounts payable to such Foreign Lender at the time
such Foreign Lender becomes a party to this Agreement or designates a new
lending office or (ii) is attributable to such Foreign Lender’s failure to
comply with Section 2.16(e).

Notwithstanding the foregoing, a withholding tax will not be an “Excluded Tax”
to the extent that (A) it is imposed on amounts payable to a Foreign Lender by
reason of an assignment made to such Foreign Lender at the Borrower’s request
pursuant to Section 2.18(b), (B) it is imposed on amounts payable to a Foreign
Lender by reason of any other assignment and does not exceed the amount for
which the assignor would have been indemnified pursuant to Section 2.16(a) or
(C) in the case of designation of a new lending office, it does not exceed the
amount for which such Foreign Lender would have been indemnified if it had not
designated a new lending office.

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published on such Business Day, the average of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States.

“Fee Letter” means the Fee Letter dated as of October 18, 2006 among the
Borrower, Credit Suisse Securities (USA) LLC and Credit Suisse, Cayman Islands
Branch.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Financing Transactions” means the execution, delivery and performance by each
Credit Party of the Loan Documents to which it is to be a party, the granting of
the Liens provided for in the Security Documents, the borrowing of Loans and the
use of the proceeds thereof.

“Fiscal Quarter” means a fiscal quarter of the Borrower.

11


--------------------------------------------------------------------------------




 

“Fiscal Year” means a fiscal year of the Borrower. A Fiscal Year is identified
by the calendar year in which the last day of such Fiscal Year occurs (e.g.,
Fiscal Year 2003 refers to the Fiscal Year that ended on the Saturday closest to
January 31, 2003).

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction outside the United States.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, applied on a basis consistent (except for changes
concurred in by the Borrower’s independent public accountants) with the most
recent audited consolidated financial statements of the Borrower and its
consolidated Subsidiaries delivered to the Lenders.

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantee” by any Person (the “guarantor”) means any obligation, contingent or
otherwise, of the guarantor guaranteeing or having the economic effect of
guaranteeing any Debt or other obligation of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or to purchase (or advance or supply funds for the purchase of) any
security for the payment thereof, (b) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Debt or other
obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Debt or other obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Debt or other obligation; provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.

“Guarantors” means each Subsidiary listed on the signature pages of the
Guarantee Agreement and each Subsidiary that shall, at any time after the date
hereof, become a Guarantor pursuant to Section 5 of the Guarantee Agreement.

“Guarantee Agreement” means the Guarantee Agreement among the Credit Parties and
the Administrative Agent, substantially in the form of Exhibit C.

12


--------------------------------------------------------------------------------




 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future, cap, collar, floor or derivative transaction or option or similar
agreement involving, or settled by reference to, one or more rates, currencies,
fuel or other commodities, equity or debt instruments or securities, or
economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions; provided, however, that no phantom stock or similar plan providing
for payments and on account of services provided by current or former directors,
officers, employees or consultants of the Borrower or any Subsidiary shall be a
Hedging Agreement.

“Indemnified Taxes” means all Taxes except Excluded Taxes.

“Information Memorandum” means the Confidential Information Memorandum dated
October 2006 relating to the Borrower and the Transactions.

“Interest Election” means an election by the Borrower to change or continue the
Interest Type of a Borrowing in accordance with Section 2.05, in the form of
Exhibit H or any other form approved by the Administrative Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, if such Interest Period is longer
than three months, each day during such Interest Period that occurs at intervals
of three months’ duration after the first day of such Interest Period.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
beginning on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period.  For purposes hereof, the date of a Borrowing
initially

13


--------------------------------------------------------------------------------




 

shall be the date on which such Borrowing is made and thereafter shall be deemed
to be the effective date of the most recent conversion or continuation of such
Borrowing.

“Interest Type”, when used with respect to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time.

“Investment” means any investment in any Person, whether by means of purchase of
equity interests, capital contribution (in cash, property or services), loan,
Guarantee, time deposit or otherwise.

“Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by such Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

“Lender Parties” means the Lenders and the Agents.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment, other than any such
Person that ceases to be a party hereto pursuant to an Assignment.

“Leverage Ratio” means, on any day, the ratio of (a) Total Debt as of such day
to (b) Consolidated EBITDA for the period of four consecutive Fiscal Quarters
ended on such day (or, if such day is not the last day of a Fiscal Quarter,
ended on the last day of the Fiscal Quarter most recently ended before such
day).

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the beginning of the relevant Interest Period by reference to the
British Bankers’ Association Interest Settlement Rates for deposits in Dollars
(as set forth by the Bloomberg Information Service or any successor thereto or
any other service selected by the Administrative Agent which has been nominated
by the British Bankers’ Association as an authorized information vendor for the
purpose

14


--------------------------------------------------------------------------------




 

of displaying such rates) for a period equal to such Interest Period; provided
that, to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “LIBO Rate” shall be the interest
rate per annum determined by the Administrative Agent to be the average of the
rates per annum at which deposits in Dollars are offered for such relevant
Interest Period to major banks in the London interbank market in London, England
by the Administrative Agent at approximately 11:00 a.m. (London time) on the
date that is two Business Days prior to the beginning of such Interest Period.
Notwithstanding the foregoing, if all the Lenders have consented to making a
Eurodollar Borrowing on the Closing Date, then “LIBO Rate” for such Eurodollar
Borrowing shall be the higher of (x) the rate per annum as would have been
determined by the preceding sentence of this definition two Business Days prior
to the Closing Date and (y) the rate per annum as determined by the preceding
sentence of this definition on the Closing Date, in each case for an Interest
Period of one month.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, the Guarantee Agreement and the Security
Documents.

“Loans” means loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Long-Term Debt” means any Debt that, in accordance with GAAP, constitutes (or,
when incurred, constituted) a long-term liability.

“Marvell Companies” means the Borrower and the Subsidiaries.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Marvell
Companies taken as a whole, (b) the ability of any Credit Party to perform any
of its obligations under any Loan Document or (c) the rights of or benefits
available to any Lender Party under any Loan Document.

“Material Debt” means Debt (other than obligations in respect of the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more
Marvell Companies in an aggregate principal amount exceeding $25,000,000.  For
purposes of determining Material Debt, the “principal amount” of the obligations
of any Marvell Company in respect of any Hedging Agreement

15


--------------------------------------------------------------------------------




 

at any time will be the maximum aggregate amount (after giving effect to any
netting agreements) that such Marvell Company would be required to pay if such
Hedging Agreement were terminated at such time.

“Material Disposition” means any sale, transfer or other disposition (including
pursuant to a sale and leaseback transaction), in a transaction or series of
related transactions, of any property of the Borrower or any Subsidiary if the
portion of Consolidated EBITDA attributable to such property for the period of
four consecutive Fiscal Quarters most recently ended at or prior to the date of
the consummation of such disposition for which financial statements have been
delivered to the Administrative Agent exceeds 2% of the Consolidated EBITDA of
the Borrower and its Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP.

“Maturity Date” means the third anniversary of the Closing Date or, if such date
is not a Business Day, the immediately preceding Business Day.

“Minimum Guarantee Condition” means at any time the satisfaction of the
following: (a) the sum of the total assets of the Credit Parties (excluding any
assets of any Subsidiary of any Credit Party that is not itself a Credit Party)
is not less than 90% of the total assets of the Borrower and its Subsidiaries
determined on a consolidated basis in accordance with GAAP as at the end of the
most recently completed Fiscal Quarter for which financial statements have been
delivered to the Administrative Agent and (b) the total revenues of the Credit
Parties (excluding any revenues of any Subsidiary of any Credit Party that is
not itself a Credit Party) for the period of four consecutive Fiscal Quarters
most recently ended at or prior to such time for which financial statements have
been delivered to the Administrative Agent is not less than 95% of the total
revenues of the Borrower and its Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP.

“Minimum Stock Collateral Condition” means at any time the satisfaction of the
following: (a) the sum of the total assets of the Marvell Companies all (or, in
the case of MSI, at least 83%) of whose Equity Interests are then subject to a
perfected first-priority pledge pursuant to a Pledge Agreement (each a “Pledged
Marvell Company”) (excluding any assets of any Subsidiary of any Pledged Marvell
Company that is not itself a Pledged Marvell Company) is not less than 90% of
the total assets of the Borrower and its Subsidiaries determined on a
consolidated basis in accordance with GAAP as at the end of the most recently
completed Fiscal Quarter for which financial statements have been delivered to
the Administrative Agent and (b) the total revenues of the Pledged Marvell
Companies (excluding any revenues of any Subsidiary of any Pledged Marvell
Company that is not itself a Pledged Marvell Company) for the period of four
consecutive Fiscal Quarters most recently ended at or prior to such time for
which financial statements have been delivered to the Administrative Agent is
not

16


--------------------------------------------------------------------------------




 

less than 95% of the total revenues of the Borrower and its Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP; provided
that, so long as at least 83% of the issued and outstanding Equity Interests of
MSI are subject to a perfected first-priority pledge pursuant to the US Pledge
Agreement, the percentage of the assets and revenues of MSI that shall count
towards satisfaction of the Minimum Stock Collateral Condition shall equal the
percentage that such pledged Equity Interests represent of all of the issued and
outstanding Equity Interests of MSI.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Secured Obligations.  Each Mortgage must be satisfactory
in form and substance to the Administrative Agent.

“Mortgaged Property” means each parcel of real property and improvements thereto
owned by a Domestic Subsidiary that is either (i) identified on Schedule 3.05 or
(ii) subject to a Transaction Lien granted after the Closing Date pursuant to
Section 5.12 or 5.13.

“MSI” means Marvell Semiconductor, Inc., a California corporation.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds, but only as and when received, (ii) in the case of a
casualty, insurance proceeds, and (iii) in the case of a condemnation or similar
event, condemnation awards and similar payments, in each case net of (b) the sum
of (i) all reasonable fees and out-of-pocket expenses paid by the Marvell
Companies to third parties (other than Affiliates) in connection with such
event, (ii) in the case of a sale, transfer or other disposition of an asset
(including pursuant to a sale and leaseback transaction, a casualty or a
condemnation or similar proceeding), the amount of all payments required to be
made by the Marvell Companies as a result of such event to repay Debt (other
than Loans) secured by such asset or otherwise subject to mandatory prepayment
as a result of such event, and (iii) the amount of all taxes paid (or reasonably
estimated to be payable) by the Marvell Companies, and the amount of any
reserves established by the Marvell Companies to fund contingent liabilities
reasonably estimated to be payable, in each case during the year that such event
occurred or the next succeeding year and that are directly attributable to such
event (as determined reasonably and in good faith by the chief financial officer
of the Borrower).

17


--------------------------------------------------------------------------------




 

“Net Working Capital” means, at any date, (a) the consolidated current assets of
the Borrower and its Subsidiaries as of such date (excluding cash and Permitted
Investments) minus (b) the consolidated current liabilities of the Borrower and
its Subsidiaries as of such date (excluding current liabilities in respect of
Debt).  Net Working Capital at any date may be a positive or negative number. 
Net Working Capital increases when it becomes more positive or less negative and
decreases when it becomes less positive or more negative.

“Obligations” means all obligations defined as “Obligations,” “Guaranteed
Obligations” or “Secured Obligations” in the Guarantee Agreement or the Security
Documents.

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Participants” has the meaning specified in Section 9.04(e).

“Patriot Act” has the meaning specified in Section 9.19.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate in the form of Exhibit B to the
Security Agreement or any other form approved by the Administrative Agent.

“Permitted Investments” means investments in:

(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States), in each case maturing within one year from the
date of acquisition thereof;

(b)           commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c)           certificates of deposit, banker’s acceptances and time deposits
maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States or any State thereof which has a combined capital and
surplus and undivided profits of at least $500,000,000;

18


--------------------------------------------------------------------------------




 

(d)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;
and

(e)           other short term investments by Marvell Companies organized
outside the United States made in accordance with prudent investment practices
for cash management and in investments of a type and with financial institutions
analogous to the foregoing.

“Permitted Liens” means:

(a)           Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.05;

(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.05;

(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

(d)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

(e)           judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article 7;

(f)            easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligation;

(g)           any interest or title of a lessor under any lease or sublease
entered into in the ordinary course of business and not interfering in any
material respect with the ordinary conduct of business of the Borrower or any
Subsidiary;

(h)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

(i)            customary set-off rights in favor of depositary banks;

19


--------------------------------------------------------------------------------




 

(j)            ordinary course Liens of a collection bank arising under Section
4-208 of the Uniform Commercial Code on items in the course of collection; and

(k)           Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into in the
ordinary course of business in accordance with past practices;

provided that the term “Permitted Liens” shall not include any Lien that secures
Debt.

“Permitted Subordinated Debt” means unsecured subordinated Debt of the Borrower
that (a) is not guaranteed by any Subsidiary other than a Guarantor (on an
unsecured subordinated basis, as provided below) and which guarantee provides
for the release and termination thereof, without action by any party, upon any
release and termination of such Subsidiary’s Transaction Guarantee, (b) does not
mature or amortize or require any payment of principal, and is not subject to
any sinking fund requirement, prior to the first anniversary of the Maturity
Date, (c) is not convertible into or exchangeable into any Debt or Equity
Interest other than Qualified Equity Interests, (d) is subordinated to the
Obligations on terms customary in the subordinated high yield debt market at the
time of incurrence, (e) the covenants, prepayment and repurchase provisions and
events of default of which are no more burdensome or restrictive to the Credit
Parties than those that are customary in the subordinated high yield debt market
at the time of incurrence and (f) has other terms and conditions that, taken as
a whole, are not more burdensome or restrictive to the Credit Parties that those
set forth in this Agreement.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (except a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Internal
Revenue Code or Section 302 of ERISA, and in respect of which the Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) a “contributing sponsor” as defined in Section
4001(a)(13) of ERISA.

“Pledge Agreement” means the US Pledge Agreement, the Bermuda Pledge Agreement,
the Singapore Share Charge and any other pledge agreement, charge agreement,
instrument or document executed and delivered pursuant to Section 5.12 or
Section 5.13 pursuant to which the Equity Interests of any Marvell Company are
pledged to secure any of the Secured Obligations.

20


--------------------------------------------------------------------------------




 

“Pricing Schedule” means the Pricing Schedule attached hereto.

“Prime Rate” means the rate of interest per annum announced from time to time by
Credit Suisse as its prime rate in effect at its principal office in New York
City, New York.  Each change in the Prime Rate will be effective for purposes
hereof from and including the date such change is announced as being effective.

“Pro Forma Basis” means, with respect to compliance with any test or covenant
hereunder and in connection with any event or transaction requiring a
calculation on a Pro Forma Basis for any period, compliance with such test or
covenant after giving effect to such event or transaction, and (i) in the case
of any Business Acquisition (other than the Acquisition) or Material
Disposition, including pro forma adjustments consistent with Article 11 of
Regulation S-X of the Securities Act and any other adjustments reasonably
acceptable to the Administrative Agent and which are certified by a Financial
Officer as being reasonable and made in good faith, and using for purposes of
determining such compliance (x) in the case of any Business Acquisition, the
historical financial statements of all entities or assets so acquired or to be
acquired and (y) the consolidated financial statements of the Borrower and its
Subsidiaries which shall be reformulated as if such Business Acquisition or
Material Disposition, and any other Business Acquisitions or Material
Dispositions that have been consummated during such period, had been consummated
on the first day of such period, (ii) in the case of any incurrence of Debt,
assuming such Debt was incurred on the first day of such period and assuming
that such Debt bears interest during the portion of such period prior to the
date of incurrence at, in the case of Debt bearing interest at a floating rate,
the weighted average of the interest rates applicable to outstanding Loans
during such period and, in the case of Debt bearing interest at a fixed rate,
such fixed rate and (iii) in the case of any prepayment of Debt, assuming that
such prepayment had occurred on the first day of such period. To the extent
applicable, such pro forma calculations may be based on financial statements of
the Marvell Companies prepared with respect to any period ending on or prior to
the Closing Date, notwithstanding that such historical financial statements may
be restated for the Stated Restatement Reasons.

“Pro Forma Compliance” means, at any date of determination, that the Borrower
shall be in pro forma compliance with the financial covenants set forth in
Section 6.13 and Section 6.14 as of the last day of the most recent Fiscal
Quarter end (computed on the basis of (a) balance sheet amounts as of the most
recently completed Fiscal Quarter and (b) income statement amounts for the most
recently completed period of four consecutive Fiscal Quarters, in each case for
which financial statements have been delivered to the Administrative Agent and
calculated on a Pro Forma Basis in respect of the event giving rise to such
determination).

21


--------------------------------------------------------------------------------




 

“Qualified Equity Interests” means all Equity Interests of a Person other than
Disqualified Equity Interests.

“Register” has the meaning specified in Section 9.04(c).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors,
controlling persons and members of such Person and its Affiliates.

“Required Lenders” means, at any time, Lenders having outstanding Loans
representing at least 51% of the sum of all outstanding Loans at such time.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest in any Marvell
Company, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interest in any Marvell Company.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

“SEC” means the Securities and Exchange Commission.

“Secured Obligations” has the meaning specified in the Security Documents.

“Secured Parties” has the meaning specified in the Security Documents.

“Security Agreement” means the Security Agreement among the Domestic
Subsidiaries and the Administrative Agent, substantially in the form of Exhibit
G.

“Security Documents” means the Pledge Agreements, the Security Agreement, the
Mortgages and each other security agreement, instrument or document executed and
delivered pursuant to Section 5.12 or Section 5.13 to secure any of the Secured
Obligations.

“Seller” means Intel Corporation, a Delaware corporation.

“Singapore Share Charge” means the Share Charge among certain of the Marvell
Companies and the Administrative Agent, substantially in the form of Exhibit E.

“Stated Restatement Reasons” means any restatement of the financial statements
of the Marvell Companies prepared with respect to any period ending

22


--------------------------------------------------------------------------------




 

on or prior to the Closing Date primarily to record additional non-cash charges
for stock-based compensation expense related to certain stock option grants by
the Borrower made prior to the Closing Date and associated tax liability.

“Statutory Reserve Adjustment” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Federal Reserve Board).  Such
reserve percentages will include those imposed pursuant to such Regulation D. 
Eurodollar Loans will be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Adjustment will be adjusted automatically on and as of the effective date of any
change in any applicable reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, (a)
any corporation, limited liability company, partnership or other entity the
accounts of which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date and (b) any other corporation, limited
liability company, partnership or other entity (i) of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (ii) that is otherwise Controlled as of such date, by the parent and/or one
or more of its subsidiaries.

“Subsidiary” means any subsidiary of the Borrower.  For purposes of the
representations and warranties made herein on the Closing Date, the term
“Subsidiary” includes any subsidiary acquired by the Borrower pursuant to the
Acquisition.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Total Capitalization” means, as of any date, the sum of (a) Total Debt as of
such date and (b) total shareholders’ equity of the Borrower as of such date.

“Total Debt” means, as of any date, the aggregate principal amount of Debt of
the Borrower and its Subsidiaries outstanding as of such date, determined on a
consolidated basis in accordance with GAAP; provided that the term “Total

23


--------------------------------------------------------------------------------




 

Debt” will not include contingent obligations of the Borrower or any Subsidiary
as an account party in respect of any letter of credit or letter of guaranty
unless such letter of credit or letter of guaranty supports an obligation that
constitutes Debt.

“Transaction Guarantee” means, with respect to each Guarantor, its guarantee of
the Obligations under the Guarantee Agreement or a supplement thereto.

“Transaction Liens” means the Liens on Collateral granted by the Credit Parties
under the Security Documents.

“Transactions” means the Acquisition and the Financing Transactions.

“Trigger Date” means the earlier to occur of (a) the date that is six months
after the Closing Date and (b) the date on which the Borrower shall have
received a corporate family rating from Moody’s and a corporate rating from S&P.

 “United States” means the United States of America.

“US Pledge Agreement” means the Pledge Agreement among certain of the Marvell
Companies and the Administrative Agent, substantially in the form of Exhibit D.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Interest Type (e.g., a
“Eurodollar Loan”).  Borrowings also may be classified and referred to by
Interest Type (e.g., a “Eurodollar Borrowing”).

Section 1.03.  Terms Generally.  The definitions of terms herein (including
those incorporated by reference to another document) apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun includes the corresponding masculine, feminine and neuter
forms.  The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.  The word “will” shall be construed
to have the same meaning and effect as the word “shall”.  Unless the context
requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements

24


--------------------------------------------------------------------------------




 

or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the word “property” shall be construed
to refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.

Section 1.04.  Accounting Terms; Changes in GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP as in effect from time to time; provided that,
if the Borrower notifies the Administrative Agent that the Borrower requests an
amendment of any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment of any provision hereof for such purpose), regardless of whether such
notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be applied on the basis of GAAP as in effect
and applied immediately before such change shall have become effective until
such notice shall have been withdrawn or such provision amended in accordance
herewith.

Section 1.05.  Pro Forma Calculations. In the event of any Business Acquisition
(other than the Acquisition) or Material Disposition by any Marvell Company,
determinations of compliance with the financial covenants and tests contained
herein for any applicable calculation period shall be made on a Pro Forma Basis.

ARTICLE 2
The Loans

Section 2.01.  Commitments.  (a) Subject to the terms and conditions set forth
herein and in reliance upon the representations and warranties set forth herein,
each Lender agrees to make a Loan to the Borrower on the Closing Date in a
principal amount not exceeding its Commitment. Amounts repaid in respect of
Loans may not be reborrowed.

(b)        The Commitments of the Lenders are several, i.e., the failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder, and no Lender shall be responsible for any
other Lender’s failure to make Loans as and when required hereunder.

25


--------------------------------------------------------------------------------


 

Section 2.02.  Loans.  (a) Each Loan shall be made as part of a Borrowing
consisting of Loans of the same Interest Type made by the Lenders ratably in
accordance with their respective Commitments, as the Borrower may request
(subject to Section 2.12 and Section 2.13) in accordance herewith; provided that
all Borrowings made on the Closing Date must be ABR Borrowings unless all
Lenders consent to Eurodollar Borrowings being made on the Closing Date and no
Borrowings may be converted into or continued as a Eurodollar Borrowing having
an Interest Period in excess of one month prior to the date that is 60 days
after the Closing Date.  Each Lender at its option may make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan.  Any exercise of such option shall not affect the Borrower’s
obligation to repay such Loan as provided herein.

(b)           At the beginning of each Interest Period for any Eurodollar
Borrowing, the aggregate amount of such Borrowing shall be an integral multiple
of $1,000,000 and not less than $3,000,000.  When each ABR Borrowing is made,
the aggregate amount of such Borrowing shall be an integral multiple of $500,000
and not less than $1,000,000.  Borrowings of more than one Interest Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of five Eurodollar Borrowings outstanding.

(c)           Notwithstanding any other provision hereof, the Borrower will not
be entitled to request, or to elect to convert or continue, any Eurodollar
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

Section 2.03.  Requests to Borrow Loans.  To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 12:00 p.m., New York City time,
three Business Days (or, if all the Lenders so consent, one Business Day) before
the date of the proposed Borrowing or (b) in the case of an ABR Borrowing, not
later than 12:00 p.m., New York City time, one Business Day before the date of
the proposed Borrowing.  Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower.  Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(i)            the aggregate amount of such Borrowing;

(ii)           the date of such Borrowing, which shall be a Business Day;

(iii)          whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

26


--------------------------------------------------------------------------------




 

(iv)          in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto (which shall be a period of one month); and

(v)           the location and number of the account to which funds are to be
disbursed.

If no election as to the Interest Type of a Borrowing is specified, the 
requested Borrowing will be an ABR Borrowing.  Promptly after it receives a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender as to the details of such Borrowing Request and the
amount of such Lender’s Loan to be made pursuant thereto.

Section 2.04.  Funding of Loans.  (a) Each Lender making a Loan hereunder shall
wire the principal amount thereof in immediately available funds, by 12:00 noon,
New York City time, on the proposed date of such Loan, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders.  The Administrative Agent shall make such funds available to the
Borrower by promptly crediting the amounts so received, in like funds, to the
account designated by the Borrower in the applicable Borrowing Request.

(b)           Unless the Administrative Agent receives notice from a Lender
before the proposed date of any Borrowing that such Lender will not make its
share of such Borrowing available to the Administrative Agent, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.04(a) and may, in reliance on such
assumption, make a corresponding amount available to the Borrower.  In such
event, if a Lender has not in fact made its share of such Borrowing available to
the Administrative Agent, such Lender and the Borrower severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the day such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, a rate determined by
the Administrative Agent to represent its cost of overnight or short-term funds
(which determination shall be conclusive absent manifest error) or (ii) in the
case of the Borrower, the interest rate applicable to the Loans comprising such
Borrowing.  If such Lender pays such amount to the Administrative Agent, such
amount shall constitute such Lender’s Loan included in such Borrowing.

Section 2.05.  Interest Elections.  (a) Each Borrowing initially shall be of the
Interest Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request or as provided in Section 2.03.  Thereafter, the Borrower
may elect to convert such Borrowing to a different Interest Type or, in the case
of a Eurodollar Borrowing, to continue such Borrowing for one or more additional

27


--------------------------------------------------------------------------------




 

Interest Periods, all as provided in this Section.  The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

(b)           To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent thereof by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting that a Borrowing of the Interest Type resulting from such election be
made on the effective date of such election.  Each such telephonic Interest
Election shall be irrevocable and shall be confirmed promptly by hand delivery
or facsimile to the Administrative Agent of a written Interest Election signed
by the Borrower.

(c)           Each telephonic and written Interest Election shall specify the
following information in compliance with Section 2.02 and subsection (e) of this
Section:

(i)            the Borrowing to which such Interest Election applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)           the effective date of the election made pursuant to such Interest
Election, which shall be a Business Day;

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

(iv)          if the resulting Borrowing is to be a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of “Interest Period”.

If an Interest Election requests a Eurodollar Borrowing but does not specify an
Interest Period, the Borrower will be deemed to have selected an Interest Period
of one month’s duration.

(d)           Promptly after it receives an Interest Election, the
Administrative Agent shall advise each Lender as to the details thereof and such
Lender’s portion of each resulting Borrowing.

28


--------------------------------------------------------------------------------




 

(e)           If the Borrower fails to deliver a timely Interest Election with
respect to a Eurodollar Borrowing before the end of an Interest Period
applicable thereto, such Borrowing (unless repaid) will be converted to an ABR
Borrowing at the end of such Interest Period.  Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing then, so
long as an Event of Default is continuing, (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) each Eurodollar
Borrowing (unless repaid) will be converted to an ABR Borrowing at the end of
the Interest Period applicable thereto.

Section 2.06.  Termination of Commitments.  The Commitments will terminate on
the Closing Date immediately after the closing hereunder. Notwithstanding the
foregoing, the Commitments will terminate at 5:00 p.m., New York City time, on
November 15, 2006, if the Closing Date shall not have occurred by such time.

Section 2.07.  Payment at Maturity; Evidence of Debt.  (a) The Borrower
unconditionally promises to pay to the Administrative Agent on the Maturity
Date, for the account of each Lender, the then unpaid principal amount of such
Lender’s Loans.

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time.

(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Interest Type thereof and
each Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(d)           The entries made in the accounts maintained pursuant to
subsections (b) and (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that any
failure by any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not affect the Borrower’s obligation to repay the Loans
in accordance with the terms of this Agreement.

(e)           Any Lender may request that Loans made by it be evidenced by a
promissory note.  In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent.  Thereafter, the Loans evidenced by
such

29


--------------------------------------------------------------------------------




 

promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

Section 2.08.  Scheduled Amortization of Loans.  (a) Subject to adjustment
pursuant to Section 2.08(b), on each Amortization Date prior to the Maturity
Date, the Borrower shall repay, and there shall become due and payable, an
aggregate principal amount of Loans equal to 0.25% of the aggregate principal
amount of Loans made on the Closing Date.

(b)           Any prepayment of Loans pursuant to Section 2.09 will be applied
to reduce the subsequent scheduled payments of the Loans to be made pursuant to
this Section in inverse order of maturity.

(c)           Before repaying any Loans pursuant to this Section, the Borrower
shall select the Borrowing or Borrowings to be repaid and shall notify the
Administrative Agent by telephone (confirmed by telecopy) of such selection not
later than 11:00 a.m., New York City time, three Business Days before the
scheduled date of such repayment.  Each such repayment of a Borrowing shall be
applied ratably to the Loans included in such Borrowing and shall be accompanied
by accrued interest on the amount repaid.

Section 2.09.  Optional and Mandatory Prepayments.  (a) Optional Prepayments. 
The Borrower will have the right at any time to prepay any Borrowing in whole or
in part, subject to the provisions of this Section.

(b)           Asset Dispositions.  Within seven Business Days after any Net
Proceeds are received by or on behalf of the Borrower or any Subsidiary in
respect of any Asset Disposition, the Borrower shall prepay Borrowings in an
aggregate amount equal to such Net Proceeds; provided that, if within one
Business Day of receipt of such Net Proceeds, the Borrower shall deliver to the
Administrative Agent a certificate of a Financial Officer to the effect that (i)
the Borrower and its Subsidiaries intend to apply the Net Proceeds from such
Asset Disposition (or a portion thereof specified in such certificate), within
180 days after receipt of such Net Proceeds, to acquire assets that are useful
in the business of the Borrower and its Subsidiaries, (ii) the property so
acquired will be included in the Collateral at least to the extent that the
property disposed of was included therein and (iii) no Default has occurred and
is continuing, then no prepayment will be required pursuant to this subsection
in respect of such Net Proceeds (or the portion of such Net Proceeds specified
in such certificate, if applicable) except that, if any such Net Proceeds have
not been so applied by the end of such 180-day period, a prepayment will be
required at that time in an amount equal to the amount of such Net Proceeds that
have not been so applied.

30


--------------------------------------------------------------------------------




 

(c)           Casualty Events.  Within seven Business Days after any Net
Proceeds are received by or on behalf of the Borrower or any Subsidiary in
respect of any Casualty Event, the Borrower shall prepay Borrowings in an
aggregate amount equal to such Net Proceeds; provided that, if within one
Business Day of receipt of such Net Proceeds, the Borrower shall deliver to the
Administrative Agent a certificate of a Financial Officer to the effect that (i)
the Borrower and its Subsidiaries intend to apply the Net Proceeds from such
event (or a portion thereof specified in such certificate), within 180 days
after receipt of such Net Proceeds, to repair, restore or replace the property
with respect to which such Net Proceeds were received, (ii) if such property is
to be replaced, the property acquired to replace it will be included in the
Collateral at least to the extent that the property to be replaced was included
therein and (iii) no Default has occurred and is continuing, then no prepayment
will be required pursuant to this subsection in respect of such Net Proceeds (or
the portion of such Net Proceeds specified in such certificate, if applicable)
except that, if any such Net Proceeds have not been so applied by the end of
such 180-day period, a prepayment will be required at that time in an amount
equal to the amount of such Net Proceeds that have not been so applied.

(d)           Debt Incurrence.  Within seven Business Days after any Net
Proceeds are received by or on behalf of the Borrower or any Subsidiary in
respect of any Debt Incurrence, the Borrower shall prepay Borrowings in an
aggregate amount equal to such Net Proceeds; provided that, if such Debt
Incurrence is in respect of Permitted Subordinated Debt and within one Business
Day of receipt of such Net Proceeds the Borrower shall deliver to the
Administrative Agent a certificate of a Financial Officer to the effect that (i)
the Borrower and its Subsidiaries intend to apply the Net Proceeds from such
Debt Incurrence (or a portion thereof specified in such certificate), within 90
days after receipt of such Net Proceeds, to pay the consideration for one or
more Business Acquisitions permitted hereunder and (ii) no Default has occurred
and is continuing, then no prepayment will be required pursuant to this
subsection in respect of such Net Proceeds (or the portion of such Net Proceeds
specified in such certificate, if applicable) except that, if any such Net
Proceeds have not been so applied by the end of such 90-day period, a prepayment
will be required at that time in an amount equal to the amount of such Net
Proceeds that have not been so applied. However, the Borrower will not be
entitled to make elections pursuant to the immediately preceding proviso with
respect to Net Proceeds aggregating more than $100,000,000 in any Fiscal Year.

(e)           Excess Cash Flow.  The Borrower shall prepay Borrowings in an
aggregate amount equal to 25% of Excess Cash Flow for each Fiscal Year
commencing with the Fiscal Year ending on the Saturday closest to January 31,
2008; provided that no such prepayment shall be required if the Leverage Ratio
at the end of such Fiscal Year is less than 1.0 to 1.0.  Each such prepayment
shall be made on or before the date on which financial statements are delivered
pursuant

31


--------------------------------------------------------------------------------




 

to Section 5.01 with respect to the relevant Fiscal Year (and in any event
within 95 days after the end of such Fiscal Year).

(f)            Option to Reject.  Notwithstanding anything herein to the
contrary, any Lender may elect, by notice to the Administrative Agent by
facsimile or by electronic communication at least three Business Days prior to
the applicable prepayment date, to decline (in whole but not in part) any
prepayment of its Loans pursuant to subsections (b), (c), (d) and (e) of this
Section, in which case the aggregate amount of the prepayment that would have
been applied to prepay the Loans of such declining Lender shall be re-offered to
those Lenders (if any) who have initially accepted such prepayment (such
re-offer to be made to each such Lender based on the percentage which such
Lender’s Loans represents of the aggregate Loans of all Lenders who initially
accepted such prepayment).  In the event of such a re-offer, the relevant
Lenders may elect, by notice to the Administrative Agent by facsimile or by
electronic communication within one Business Day of receiving notification of
such re-offer, to decline (in whole but not in part) the amount of such
prepayment that is re-offered to them.  The aggregate amount of the prepayment
that would have been applied to prepay accepting Lenders but was so declined
shall be retained by the Borrower.

(g)           Allocation of Prepayments.  Any voluntary prepayment of the
Borrowings shall be applied first to ABR Loans to the full extent thereof before
application to Eurodollar Loans, in each case in a manner that minimizes the
amount of any payments required to be made by the Borrower pursuant to Section
2.15. Any mandatory prepayments of the Borrowings shall be applied on a pro rata
basis to the then outstanding Loans being prepaid irrespective of whether such
outstanding Loans are ABR Loans or Eurodollar Loans; provided that if no Lender
exercises its option to reject a mandatory prepayment of the Loans pursuant to
Section 2.09(f), then, with respect to such mandatory prepayment, the amount of
such mandatory prepayment shall be applied first to Loans that are ABR Loans to
the full extent thereof before application to Loans that are Eurodollar Loans in
a manner that minimizes the amount of any payments required to be made by the
Borrower pursuant to Section 2.15.

(h)           Partial Prepayments.  Each partial prepayment of a Borrowing shall
be in an amount that would be permitted under Section 2.02(b) for a Borrowing of
the same Interest Type, except as needed to apply fully the required amount of a
mandatory prepayment.  Each partial prepayment of a Borrowing shall be applied
ratably to the Loans included in such Borrowing.

(i)            Accrued Interest.  Each prepayment of a Borrowing shall be
accompanied by accrued interest to the extent required by Section 2.11.

(j)            Notice of Prepayments.  The Borrower shall notify the
Administrative Agent by telephone (confirmed by facsimile) of any prepayment

32


--------------------------------------------------------------------------------




 

of any Borrowing pursuant to Section 2.09(a) hereunder (i) in the case of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment and (ii) in the case of an ABR
Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of prepayment.  The Borrower shall notify the Administrative
Agent by telephone (confirmed by facsimile) of any prepayment of any Borrowing
pursuant to subsections (b), (c), (d) and (e) of this Section at least six
Business Days before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment.

Section 2.10.  Fees.  (a) The Borrower shall pay to the Administrative Agent,
for its own account, fees payable in the amounts and at the times separately
agreed upon by the Borrower and the Administrative Agent, including pursuant to
the Fee Letter.

(b)           All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent.  Fees paid shall not
be refundable under any circumstances.

Section 2.11.  Interest.  (a) The ABR Loans shall bear interest for each day at
the Alternate Base Rate plus the Applicable Base Rate Margin.

(b)           The Loans comprising each Eurodollar Borrowing shall bear interest
for each Interest Period in effect for such Borrowing at the Adjusted LIBO Rate
for such Interest Period plus the Applicable Eurodollar Margin.

(c)           Notwithstanding the foregoing, if any Default has occurred and is
continuing, all amounts outstanding hereunder shall bear interest, after as well
as before judgment, at a rate per annum equal to (i) in the case of principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding subsections of this Section or (ii) in the case of any other amount,
2% plus the rate applicable to ABR Loans.

(d)           Interest accrued on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to Section 2.11(c) shall be payable on demand, (ii) upon any repayment of any
Loan, interest accrued on the principal amount repaid shall be payable on the
date of such repayment and (iii) upon any conversion of a Eurodollar Loan before
the end of the current Interest Period therefor, interest accrued on such Loan
shall be payable on the effective date of such conversion.

(e)           All interest hereunder will be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at

33


--------------------------------------------------------------------------------




 

times when the Alternate Base Rate is based on the Prime Rate will be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case will be payable for the actual number of days elapsed (including the first
day but excluding the last day).  Each applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent, and its
determination thereof will be conclusive absent manifest error.

Section 2.12.  Alternate Rate of Interest.  If before the beginning of any
Interest Period for a Eurodollar Borrowing:

(i)            the Administrative Agent determines (which determination will be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

(ii)           the Required Lenders advise the Administrative Agent that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining such Loans for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election that requests the conversion of any Borrowing to, or continuation of
any Borrowing as, a Eurodollar Borrowing will be ineffective and (ii) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing will be made
as an ABR Borrowing.

Section 2.13.  Illegality.  (a)  If any Change in Law shall make it unlawful for
any Lender to make or maintain any Eurodollar Loan or to give effect to its
obligations as contemplated hereby with respect to any Eurodollar Loan, then, by
written notice to the Borrower and to the Administrative Agent:

(i)            such Lender may declare that Eurodollar Loans will not thereafter
(for the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods and ABR Loans will not thereafter (for
such duration) be converted into Eurodollar Loans), whereupon any request for a
Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar Borrowing
or to continue a Eurodollar Borrowing for an additional Interest Period) shall,
as to such Lender only, be deemed a request for an ABR Loan (or a request to
continue an ABR Loan as such for an additional Interest Period or to convert a
Eurodollar Loan into an ABR Loan, as the case may be), unless such declaration
shall be subsequently withdrawn; and

34


--------------------------------------------------------------------------------




 

(ii)           such Lender may require that all outstanding Eurodollar Loans
made by it be converted to ABR Loans, in which event all such Eurodollar Loans
shall be automatically converted to ABR Loans as of the effective date of such
notice as provided in subsection (b) below.

If any Lender exercises its rights under (i) or (ii) above, all payments and
prepayments of principal that would otherwise have been applied to repay the
Eurodollar Loans that would have been made by such Lender or the converted
Eurodollar Loans of such Lender shall instead be applied to repay the ABR Loans
made by such Lender in lieu of, or resulting from the conversion of, such
Eurodollar Loans.  Any such conversion of a Eurodollar Loan under (i) or (ii)
above shall be subject to Section 2.15.

(b)        For purposes of this Section 2.13, a notice to the Borrower by any
Lender shall be effective as to each Eurodollar Loan made by such Lender, if
lawful, on the last day of the Interest Period then applicable to such
Eurodollar Loan; in all other cases such notice shall be effective on the date
of receipt by the Borrower.

Section 2.14.  Increased Costs.  (a) If any Change in Law shall:

(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or

(ii)           impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make Eurodollar Loans) or to reduce any amount received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower shall pay to such Lender such additional amount or
amounts as will compensate it for such additional cost incurred or reduction
suffered.

(b)        If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower shall pay to such Lender
such

35


--------------------------------------------------------------------------------




 

additional amount or amounts as will compensate it or its holding company for
any such reduction suffered.

(c)        A certificate of a Lender setting forth the amount or amounts
necessary to compensate it or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

(d)        Failure or delay by any Lender to demand compensation pursuant to
this Section will not constitute a waiver of its right to demand such
compensation; provided that the Borrower will not be required to compensate a
Lender pursuant to this Section for any increased cost or reduction incurred
more than 270 days before it notifies the Borrower of the Change in Law giving
rise to such increased cost or reduction and of its intention to claim
compensation therefor.  However, if the Change in Law giving rise to such
increased cost or reduction is retroactive, then the 270-day period referred to
above will be extended to include the period of retroactive effect thereof.

Section 2.15.  Break Funding Payments.  If (a) any principal of any Eurodollar
Loan is repaid on a day other than the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (b) any Eurodollar Loan
is converted on a day other than the last day of an Interest Period applicable
thereto, (c) the Borrower fails to borrow, convert, continue or prepay any Loan
on the date specified in any notice delivered pursuant hereto, or (d) any
Eurodollar Loan is assigned on a day other than the last day of an Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.18, then the Borrower shall compensate each Lender for its loss, cost
and expense attributable to such event.  In the case of a Eurodollar Loan, such
loss, cost and expense to any Lender shall be deemed to include an amount
reasonably determined by such Lender to be the excess, if any, of (i) the amount
of interest that would have accrued on the principal amount of such Loan had
such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the end
of the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, the Interest Period that would have begun on the
date of such failure), over (ii) the amount of interest that would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the beginning of such period, for dollar deposits
of a comparable amount and period from other banks in the eurodollar market.  A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

36


--------------------------------------------------------------------------------




 

Section 2.16.  Taxes.  (a) All payments by the Borrower under the Loan
Documents, wherever made, shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that, if the Borrower shall
be required to deduct any Indemnified Taxes or Other Taxes from such payments,
then (i) the sum payable will be increased as necessary so that, after all
required deductions (including deductions applicable to additional sums payable
under this Section) are made, each relevant Lender Party receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
the Borrower shall make such deductions and (iii) the Borrower shall pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b)           In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c)           The Borrower shall indemnify each Lender Party, within 10 days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes paid by such Lender Party with respect to any payment by or
obligation of the Borrower under the Loan Documents (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of any such payment
delivered to the Borrower by a Lender Party on its own behalf, or by the
Administrative Agent on behalf of a Lender Party, shall be conclusive absent
manifest error.

(d)           As soon as practicable after the Borrower pays any Indemnified
Taxes or Other Taxes to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e)           Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the laws of the United States, or any treaty
to which the United States is a party, with respect to payments under this
Agreement shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Borrower (including Internal Revenue Service Form W-8) as will
permit such payments to be made without withholding or at a reduced rate,
provided that such Foreign Lender has received written notice from the Borrower
advising it of the availability of such exemption or reduction and supplying all
applicable documentation.  If any such Foreign Lender becomes subject to any Tax
because

37


--------------------------------------------------------------------------------




 

it fails to comply with this subsection as and when prescribed by applicable
law, the Borrower shall take such steps as such Foreign Lender shall reasonably
request to assist such Foreign Lender to recover such Tax.

Section 2.17.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs.  (a)
The Borrower shall make each payment required to be made by it under the Loan
Documents (whether of principal, interest or fees or amounts payable under
Section 2.14, 2.15 or 2.16 or otherwise) before the time expressly required
under the relevant Loan Document for such payment (or, if no such time is
expressly required, before 12:00 noon, New York City time), on the date when
due, in immediately available funds, without set-off or counterclaim.  Any
amount received after such time on any day may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at Eleven Madison
Avenue, New York, NY 10010, except as expressly provided herein and except that
payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03 shall be made directly
to the Persons entitled thereto and payments pursuant to other Loan Documents
shall be made to the Persons specified therein.  The Administrative Agent shall
distribute any such payment received by it for the account of any other Person
to the appropriate recipient promptly after receipt thereof.  If any payment
under any Loan Document shall be due on a day that is not a Business Day, the
date for payment will be extended to the next succeeding Business Day and, if
such payment accrues interest, interest thereon will be payable for the period
of such extension.  All payments under each Loan Document shall be made in
dollars.

(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, to pay interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, to pay principal then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal then due to such
parties.

(c)           If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall

38


--------------------------------------------------------------------------------




 

be rescinded and the purchase price restored to the extent of such recovery,
without interest, and (ii) the provisions of this subsection shall not apply to
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant, other than to the Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this subsection shall apply).  The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrower in the amount of such
participation.

(d)           Unless, before the date on which any payment is due to the
Administrative Agent for the account of one or more Lender Parties hereunder,
the Administrative Agent receives from the Borrower notice that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance on such assumption, distribute to each relevant Lender Party the amount
due to it.  In such event, if the Borrower has not in fact made such payment,
each Lender Party severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender Party with interest
thereon, for each day from and including the day such amount is distributed to
it to but excluding the day it repays the Administrative Agent, at a rate
determined by the Administrative Agent to represent its cost of overnight or
short-term funds (which determination shall be conclusive absent manifest
error).

(e)           If any Lender fails to make any payment required to be made by it
pursuant to Section 2.04(b), 2.17(d) or 9.03(c), the Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

Section 2.18.  Lender’s Obligation to Mitigate; Replacement of Lenders.  (a) If
any Lender requests compensation under Section 2.14, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or 2.16, as the case may be, in the
future, (ii) would not subject such Lender to any unreimbursed cost or expense
and (iii) would not otherwise be disadvantageous to such Lender.  The Borrower

39


--------------------------------------------------------------------------------


 

shall pay all reasonable costs and expenses incurred by any Lender in connection
with any such designation or assignment.

(b)        If any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or if any Lender defaults in its obligation to fund Loans hereunder, or any
Lender does not consent to a proposed amendment, modification or waiver of any
Loan Document requested by the Borrower which requires the consent of all the
Lenders to become effective and which is approved by at least the Required
Lenders, then the Borrower may, at its sole expense and effort (including paying
the processing and recordation fee referred to in Section 9.04(b)), upon notice
to such Lender and the Administrative Agent, require such Lender to assign,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), (iii) in the case of
any such assignment resulting from a claim for compensation under Section 2.14
or payments required to be made pursuant to Section 2.16, such assignment will
result in a material reduction in such compensation or payments and (iv) such
assignment shall not conflict with any law, rule or regulation or order of any
Governmental Authority having jurisdiction.  A Lender shall not be required to
make any such assignment if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment cease to apply.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lender Parties that:

Section 3.01.  Organization; Powers.  Each Marvell Company is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to own its property and
assets and to carry on its business as now conducted and as proposed to be
conducted and, except where failures to do so, in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do

40


--------------------------------------------------------------------------------




 

business in, and is in good standing in, every jurisdiction where such
qualification is required.

Section 3.02.  Authorization; Enforceability.  The Transactions to be entered
into by each Marvell Company are within its corporate or other powers and have
been duly authorized by all necessary corporate or other and, if required,
stockholder action.  This Agreement has been duly executed and delivered by the
Borrower and constitutes, and each other Loan Document to which any Credit Party
is to be a party, when executed and delivered by such Credit Party, will
constitute, a legal, valid and binding obligation of the Borrower or such Credit
Party, as the case may be, in each case enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

Section 3.03.  Approvals; No Conflicts.  The Transactions (a) do not require any
consent or approval of, registration or filing with, or other action by, any
Governmental Authority or any other Person under any material agreement or other
instrument binding upon any Marvell Company or any of its properties, except (i)
such as have been obtained or made and are in full force and effect and (ii)
filings necessary to perfect the Transaction Liens, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of any Marvell Company or any order, judgment or decree of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon any Marvell Company or any
of its properties, or, except to the extent set forth in the Acquisition
Documentation or the Loan Documents, give rise to a right thereunder to require
any Marvell Company to make any payment and (d) will not result in or require
the creation or imposition of any Lien (other than the Transaction Liens) on any
property of any Marvell Company.

Section 3.04.  Financial Statements; No Material Adverse Change.  (a) The
Borrower has heretofore furnished to the Lenders (i) its consolidated balance
sheets as of January 31, 2004, January 29, 2005 and January 28, 2006 and the
related consolidated statements of income, shareholders’ equity and cash flows
for each of the Fiscal Years then ended, reported on by PricewaterhouseCoopers
LLP, an independent registered public accounting firm, and (ii) its consolidated
balance sheet as of April 30, 2006 and the related consolidated statements of
income, stockholders’ equity and cash flows for the Fiscal Quarter then ended,
all certified by its chief financial officer.  Except for such adjustments as
may be required for the Stated Restatement Reasons, such financial statements
present fairly, in all material respects, the financial position of the Borrower
and its consolidated Subsidiaries as of such dates and their results of
operations and cash flows for such periods in accordance with GAAP, subject to
normal year-end

41


--------------------------------------------------------------------------------




 

adjustments and the absence of footnotes in the case of the statements referred
to in clause (ii) above.

(b)        The Borrower has heretofore furnished to the Lenders (i) the
statements of assets to be acquired and liabilities to be assumed of the
Acquired Business as of the end of its 2004 and 2005 fiscal years and the
related statements of net revenues and direct expenses for each of such fiscal
years, reported on by Ernst & Young LLP, an independent registered public
accounting firm, and (ii) an interim statement of assets to be acquired and
liabilities to be assumed and an interim statement of net revenues and direct
expenses, in each case with respect to the Acquired Business, for the six month
period ended July 1, 2006.

(c)        Immediately prior to giving effect to the Transactions, none of the
Marvell Companies has, as of the Closing Date, any material liabilities (direct
or contingent), unusual long-term commitments or unrealized losses, except as
disclosed in the financial statements referred to above or the notes thereto or
in the Information Memorandum.  After giving effect to the Transactions, none of
the Marvell Companies has, as of the Closing Date, any liabilities (direct or
contingent) or unusual long-term commitments or unrealized losses that, in the
aggregate, could reasonably be expected to result in a Material Adverse Effect,
except as disclosed in the financial statements referred to above or the notes
thereto or in the Information Memorandum.

(d)        Since April 1, 2006 there has not been any event, occurrence,
development or state of circumstances or facts that has had or has a Seller
Material Adverse Effect (as defined in the Asset Purchase Agreement).

(e)        Since April 29, 2006, there has not been any event, occurrence,
development or state of circumstances or facts that has had or has a Buyer
Material Adverse Effect (as defined in the Asset Purchase Agreement), other than
any event, change or circumstance arising primarily out of the Borrower’s stock
option practices prior to the date hereof.

Section 3.05.  Properties.  (a) Each Marvell Company has good title to, or valid
leasehold interests in, all real and personal property material to its business
(including all its Mortgaged Properties), except for defects in title that do
not materially interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes. Except to
the extent permitted by this Agreement, all such properties are free and clear
of Liens.

(b)        Each Marvell Company owns, or is licensed to use, all trademarks,
tradenames, copyrights, patents and other intellectual property material to its
business, and the use thereof by the Marvell Companies does not infringe upon
the rights of any other Person, except for such failures to own or license or

42


--------------------------------------------------------------------------------




 

infringements that, in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect.

(c)        Schedule 3.05 sets forth the correct address and a brief description
of each real property that is owned by any Domestic Subsidiary as of the Closing
Date after giving effect to the Transactions.

Section 3.06.  Litigation and Environmental Matters.  (a) Except as disclosed in
Schedule 3.06, there are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened against or affecting any Marvell Company (i) which if
determined adversely to the Marvell Companies, in the aggregate, could
reasonably be expected to result in a Material Adverse Effect or (ii) that
involve any of the Loan Documents or the Transactions.

(b)        Except for matters that, in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, no Marvell Company (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) is subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

Section 3.07.  Compliance with Laws and Agreements.  Each Marvell Company is in
compliance with all laws, regulations, judgments, orders and decrees of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding on it or its property, except where
failures to do so, in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect and except for non-compliance as a result of
Borrower’s stock option practices prior to the date hereof. No Default has
occurred and is continuing.

Section 3.08.  Investment Company Status; Regulatory Restrictions on Borrowing.
 No Marvell Company is required to be registered as an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940. 
No Marvell Company is subject to regulation under any law, treaty, rule or
regulation or determination of an arbitrator or court or other Governmental
Authority (other than Regulations G, U and X of the Federal Reserve Board) which
limits its ability to incur any Debt under this Agreement or any promissory
note.

Section 3.09.  Taxes.  Each Marvell Company has timely filed or caused to be
filed all Tax returns and reports required to have been filed by it and has paid
or caused to be paid all Taxes required to have been paid by it, except (a) any
Taxes that are being contested in good faith by appropriate proceedings and for

43


--------------------------------------------------------------------------------




 

which the relevant Marvell Company has set aside on its books adequate reserves
or (b) to the extent that failures to do so, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

Section 3.10.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.  Based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87, with respect to each Plan,
the present value of the accumulated benefit obligations thereunder did not, as
of the date of the most recent financial statements reflecting such amounts,
exceed the fair market value of the assets thereof.

Section 3.11.  Disclosure.  The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which any Marvell
Company is subject, and all other matters known to any of them, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information furnished
by or on behalf of any Credit Party to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by other
information so furnished), when read together, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based on assumptions believed to be reasonable at the time; provided
further that the financial statements of the Marvell Companies prepared with
respect to any period ending on or prior to the Closing Date may be restated for
the Stated Restatement Reasons.

Section 3.12.  Subsidiaries.  Schedule 3.12 sets forth the name of, and the
ownership interest of the Borrower in, each of its Subsidiaries and identifies
each Subsidiary that is a Guarantor, in each case as of the Closing Date.  All
the Borrower’s Subsidiaries are, and will at all times be, fully consolidated in
its consolidated financial statements. The shares of capital stock or other
ownership interests in each of the Borrower’s Subsidiaries are fully paid and
non-assessable and are owned free and clear of all Liens (other than the
Transaction Liens).

Section 3.13.  Insurance.  As of the Closing Date, the insurance required under
Section 5.07 has been obtained and is in full force and effect and all premiums
in respect of such insurance have been paid.  The Borrower believes that the
insurance maintained by or on behalf of the Borrower and its Subsidiaries is
adequate.

44


--------------------------------------------------------------------------------




 

Section 3.14.  Labor Matters.  As of the Closing Date, there are no strikes,
lockouts or slowdowns against any Marvell Company pending or, to the knowledge
of the Borrower, threatened.  The hours worked by and payments made to employees
of the Marvell Companies have not violated the Fair Labor Standards Act or any
other applicable Federal, state, local or foreign law dealing with such matters,
other than alleged violations disclosed in Schedule 3.06.  All payments due from
any Marvell Company, or for which any claim may be made against any Marvell
Company, on account of wages and employee health and welfare insurance and other
benefits, have been paid or accrued as a liability on the books of such Marvell
Company.

Section 3.15.  Solvency.  Immediately after the Transactions to occur on the
Closing Date are consummated and after giving effect to the application of the
proceeds of each Loan made on the Closing Date, (a) the fair value of the assets
of each Credit Party, at a fair valuation, will exceed its debts and
liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of each Credit Party will exceed the amount that
will be required to pay the probable liability of its debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) each Credit Party will be able to
pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) no Credit Party will
have unreasonably small capital with which to conduct the business in which it
is engaged as such business is now conducted and proposed to be conducted after
the Closing Date.

Section 3.16.  Acquisition Documentation.  As of the Closing Date, (a)Schedule
3.16 lists all of the Acquisition Documentation and (b) the Acquisition
Documentation is in full force and effect.

Section 3.17.  No Set-Off; Ranking; Immunity.  (a)   Once the Loans have been
made to the Borrower, the obligations of the Credit Parties under the Loan
Documents are not subject to any defense, set-off or counterclaim by any Credit
Party or any circumstance whatsoever which might constitute a legal or equitable
discharge from its obligations thereunder.

(b)        The obligations of each Credit Party under the Loan Documents
constitute direct and unconditional obligations of such Credit Party and, except
for rights with respect to Collateral, with respect to which the Lenders will be
entitled to the benefits set forth in the applicable Security Document, will
rank at least pari passu in right of payment with all other Debt and other
obligations of such Credit Party, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

45


--------------------------------------------------------------------------------




 

(c)        No Credit Party or any of its property has any immunity from the
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of Bermuda, Singapore or other relevant
jurisdiction in respect of its obligations under the Loan Documents.  The Loan
Documents are in proper legal form under the laws of Bermuda and Singapore for
the enforcement thereof in accordance with their respective terms against the
Credit Parties under such laws.  To ensure the legality, validity,
enforceability or admissibility into evidence in Bermuda and Singapore of the
Loan Documents, it is not necessary that the Loan Documents or any other
document be filed or recorded with any Governmental Authority in Bermuda or
Singapore, as the case may be.

(d)        It is not necessary in order for the Administrative Agent or any
Lender to enforce any rights or remedies under the Loan Documents or solely by
reason of the execution, delivery and performance by any Credit Party of the
Loan Documents that the Administrative Agent or any Lender be licensed or
qualified with any Governmental Authority in Bermuda or Singapore, or be
entitled to carry on business in any of the foregoing.

Section 3.18.  Other.  (a)   The Borrower and each other Marvell Company
incorporated in Bermuda is designated as non-resident in Bermuda for exchange
control purposes.

(b)        The Borrower and each other Marvell Company incorporated in Bermuda
has received an assurance from the Minister of Finance of Bermuda that, in the
event of there being enacted in Bermuda any legislation imposing tax computed on
profits or income, or computed on any capital assets, gain or appreciation or
any tax in the nature of estate duty or inheritance tax, such tax shall not
until 28 March 2016 be applicable to the Borrower or such Marvell Company, as
applicable, or to any of its operations.

(c)        The Borrower and each other Marvell Company incorporated in Bermuda
is not licensed to and does not carry on long-term insurance business.

(d)        The Borrower and each other Marvell Company incorporated in Bermuda
does not maintain a place of business (as defined in section 4(6) of the
Investment Business Act 2003 of Bermuda) in Bermuda.

(e)        The Borrower and each other Marvell Company incorporated in Bermuda
is not carrying on a deposit-taking business in or from within Bermuda under the
provisions of the Banks and Deposit Companies Act 1999 of Bermuda.

(f)         Each transaction entered into pursuant to this Agreement and any
other Loan Document has been entered into in good faith without the view or
intention of giving any party thereto a preference over other creditors, without

46


--------------------------------------------------------------------------------




 

fraudulent purposes, for the bona fide benefit of the parties thereto for full
consideration and not at an undervalue.

(g)        No purpose of the transaction or transactions pursuant to which the
Borrower and each other Marvell Company incorporated in Bermuda has entered into
this Agreement and any other Loan Document would be contrary to the public
policy of Bermuda.

(h)        No Credit Party has a place of business in the State of New York or
conducts any business in the State of New York that would subject such Credit
Party to regulation under the laws of the State of New York.

ARTICLE 4
CONDITIONS

Section 4.01.  Closing Date.  The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

(a)        The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include facsimile transmission of a signed signature page) that such
party has signed a counterpart of this Agreement.

(b)        The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Closing Date) of each of (i) Pillsbury Winthrop Shaw Pittman LLP, special New
York and California counsel for the Borrower, substantially in the form of
Exhibit B-1, (ii) Appleby Hunter Bailhache, special Bermuda counsel for the
Borrower, substantially in the form of Exhibit B-2, (iii) Wong Partnership,
special Singapore counsel for the Borrower, substantially in the form of Exhibit
B-3 and (iv) any other counsel reasonably specified by the Administrative Agent,
and, in the case of each opinion required by this subsection, covering such
other matters relating to the Credit Parties, the Loan Documents or the
Transactions as the Required Lenders shall reasonably request.  The Borrower
requests such counsel to deliver such opinions.

(c)        The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and, if applicable, good standing of
each Credit Party, the authorization of the Transactions and any other legal
matters relating to the Credit Parties, the Loan Documents or the Transactions,
all in form and substance reasonably satisfactory to the Administrative Agent
and its counsel.

47


--------------------------------------------------------------------------------




 

(d)        The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
clauses (f), (g), (m) and (n).

(e)        The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, certifying (i) as to the percentage that the sum of the
total assets of the Credit Parties (excluding any assets of any Subsidiary of
any Credit Party that is not itself a Credit Party) constitute of the total
assets of the Borrower and its Subsidiaries determined on a consolidated basis
in accordance with GAAP on the Closing Date, (ii) as to the percentage that the
total revenues of the Credit Parties (excluding any revenues of any Subsidiary
of any Credit Party that is not itself a Credit Party) for the period of four
consecutive Fiscal Quarters most recently ended prior to the Closing Date
constitute of the total revenues of the Borrower and its Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP, (iii) as to
the percentage that the sum of the total assets of the Marvell Companies whose
Equity Interests are subject to a perfected first-priority pledge pursuant to a
Pledge Agreement (each a “Pledged Marvell Company”) (excluding any assets of any
Subsidiary of any Pledged Marvell Company that is not itself a Pledged Marvell
Company) constitutes of the total assets of the Borrower and its Subsidiaries
determined on a consolidated basis in accordance with GAAP on the Closing Date
and (iv) as to the percentage that the total revenues of the Pledged Marvell
Companies (excluding any revenues of any Subsidiary of any Pledged Marvell
Company that is not itself a Pledged Marvell Company) for the period of four
consecutive Fiscal Quarters most recently ended at or prior to the Closing Date
constitutes of the total revenues of the Borrower and its Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP. The
percentages referred to in such certificate shall be in a minimum amount
necessary to confirm that the Minimum Guarantee Condition and the Minimum Stock
Collateral Condition are satisfied on the Closing Date.

(f)         After giving effect to the Transactions and the other transactions
contemplated hereby, the Marvell Companies shall have no outstanding Debt or
preferred stock other than (i) the Loans and (ii) other Debt permitted under
Section 6.01(a) (other than Section 6.01(a)(vii)).

(g)        After giving effect to the Transactions and the other transactions
contemplated hereby, the ratio of Total Debt on the Closing Date to Consolidated
EBITDA for the four Fiscal Quarter period ended July 29, 2006 shall not exceed
1.5:1.0.

(h)        The Credit Parties shall have paid all fees and other amounts due and
payable to the Lender Parties on or before the Closing Date, including, to the
extent invoiced, all out-of-pocket expenses (including fees, charges and

48


--------------------------------------------------------------------------------




 

disbursements of counsel) required to be reimbursed or paid by any Credit Party
under the Loan Documents.

(i)         The Administrative Agent (or its counsel) shall have received from
each party to each of the agreements referred to below a counterpart thereto
signed on behalf of such party (or written evidence satisfactory to the
Administrative Agent (which may include facsimile transmission of a signed
signature page) that such party has signed such a counterpart)): (i) the
Guarantee Agreement, (ii) the US Pledge Agreement, (iii) the Bermuda Pledge
Agreement and (iv) the Singapore Share Charge. All outstanding Equity Interests
in Marvell International Ltd., Marvell Asia Pte Ltd., Marvell Technology, Inc.
and Marvell International Technology Limited and 83% of all outstanding Equity
Interests in MSI shall have been pledged pursuant to the Pledge Agreements and
the Administrative Agent shall have received all certificates or other
instruments representing such Equity Interests, together with stock powers or
other instruments of transfer with respect thereto endorsed in blank. The
Administrative Agent shall have received the results of recent Lien and judgment
searches in each relevant jurisdiction with respect to the Credit Parties, and
such searches shall reveal no Liens on any of the assets of the Credit Parties
other than Liens that are permitted by Section 6.02 or that have been released.

(j)         The Administrative Agent shall have received a certificate, dated
the Closing Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, to the effect that (i) the insurable properties of the
Marvell Companies are adequately insured by financially sound and reputable
insurance companies to such extent and against such risks (and with such
deductibles, retentions and exclusions), as is reasonable and customary for
companies in the same or similar business operating in the same or similar
locations and (ii) the Marvell Companies maintain such other insurance on their
insurable properties as may be required by law.

(k)        All consents and approvals required to be obtained from any
Governmental Authority or other Person in connection with the Acquisition shall
have been obtained, and all applicable waiting periods and appeal periods shall
have expired, in each case without the imposition of any burdensome condition. 
The Acquisition shall have been, or substantially simultaneously with the
funding of Loans on the Closing Date shall be, consummated in accordance with
the Asset Purchase Agreement dated as of June 26, 2006 and related Acquisition
Documentation entered into in connection therewith and with applicable law,
without any amendment to or waiver of any term or condition or consent
thereunder that is materially adverse to the rights of or benefits available to
the Lenders (as reasonably determined by the Administrative Agent) unless
approved by the Administrative Agent (such approval not to be unreasonably
withheld). The Administrative Agent shall have received copies of the
Acquisition

49


--------------------------------------------------------------------------------




 

Documentation and all certificates, opinions and other documents delivered
thereunder, certified by a Financial Officer as complete and correct.

(l)         The Administrative Agent shall have received a solvency certificate,
in form and substance satisfactory to the Lenders, from a Financial Officer,
with respect to the solvency of the Credit Parties after giving effect to the
Transactions.

(m)       The representations and warranties of each Credit Party set forth in
the Loan Documents shall be true and correct on and as of the Closing Date.

(n)        Immediately prior to and immediately after giving effect to the
Borrowings on the Closing Date, no Default shall have occurred and be
continuing.

(o)        The Administrative Agent shall have received a letter from the
Process Agent referred to in Section 9.11 confirming its appointment as such.

(p)        The Administrative Agent shall have received a Borrowing Request.

(q)        The Administrative Agent shall have received, at least five Business
Days prior to the Closing Date, all documentation and other information required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.

Promptly after the Closing Date occurs, the Administrative Agent shall notify
the Borrower and the Lenders thereof, and such notice shall be conclusive and
binding.

ARTICLE 5
AFFIRMATIVE COVENANTS

Until all the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:

Section 5.01.  Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent for distribution to each Lender:

(a)        within 90 days after the end of the Fiscal Year ending January 27,
2007, its consolidated balance sheet as of the end of such Fiscal Year and the
related statements of operations, stockholders’ equity and cash flows for such
Fiscal Year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous Fiscal Year, all certified by a Financial Officer as
presenting

50


--------------------------------------------------------------------------------




 

fairly in all material respects the financial position, results of operations
and cash flows of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP before any adjustments that may be
required because of the Stated Restatement Reasons, subject to normal year-end
adjustments and the absence of footnotes; provided that the requirements of this
paragraph will be satisfied by the filing by the Borrower of its Form 10-K for
such Fiscal Year, so long as such filing is made within the time period required
by the SEC;

(b)        commencing with the Fiscal Year ending January 26, 2008, within 90
days after the end of each Fiscal Year, its audited consolidated balance sheet
as of the end of such Fiscal Year and the related statements of operations,
stockholders’ equity and cash flows for such Fiscal Year, setting forth in each
case in comparative form the figures for the previous Fiscal Year, all reported
on by PricewaterhouseCoopers LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) as presenting fairly in all material respects the financial position,
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP; provided that the
requirements of this paragraph will be satisfied by the filing by the Borrower
of its Form 10-K for such Fiscal Year, so long as such filing is made within the
time period required by the SEC;

(c)        commencing with the Fiscal Quarter ending October 28, 2006, within 45
days after the end of each of the first three Fiscal Quarters of each Fiscal
Year, its consolidated balance sheet as of the end of such Fiscal Quarter and
the related statements of operations, stockholders’ equity and cash flows for
such Fiscal Quarter and for the then elapsed portion of such Fiscal Year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous Fiscal Year, all certified by a Financial Officer as presenting
fairly in all material respects the financial position, results of operations
and cash flows of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP before any adjustments that may be
required because of the Stated Restatement Reasons, subject to normal year-end
adjustments and the absence of footnotes; provided that the requirements of this
paragraph will be satisfied by the filing by the Borrower of its Form 10-Q for
such Fiscal Quarter, so long as such filing is made within the time period
required by the SEC;

(d)        concurrently with each delivery of financial statements under clause
(a), (b) or (c) above (or the filing of the corresponding Form 10-K or Form
10-Q), a certificate of a Financial Officer (i) certifying as to whether a
Default exists and, if a Default exists, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.13 and
Section 6.14, (iii) commencing

51


--------------------------------------------------------------------------------




 

with the delivery of such financial statements for the Fiscal Quarter ending
January 27, 2007, setting forth any material variance in such financial
statements from the corresponding budget prepared with respect thereto pursuant
to Section 5.01(f) (or, if applicable, from the corresponding projected results
contained in the projections model distributed to potential lenders in
connection with the syndication of the Loans) and specifying the reasons
therefor (it being agreed that, in addition to comparisons on a quarterly basis,
comparisons on an annual basis will be required commencing with the delivery of
such financial statements for the Fiscal Year ending January 28, 2008), (iv)
setting forth reasonably detailed calculations demonstrating compliance with the
Minimum Guarantee Condition and, if applicable, the Minimum Stock Collateral
Condition and (v) stating whether any change in GAAP or in the application
thereof has occurred since the date of the Borrower’s most recent audited
financial statements referred to in Section 3.04 or delivered pursuant to this
Section and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;

(e)        concurrently with each delivery of financial statements under clause
(b) above and with the filing of the Borrower’s Form 10-K for the Fiscal Year
ending January 27, 2007, a certificate of the accounting firm that reported on
such financial statements (or the financial statements included in the Form 10-K
for the Fiscal Year ending January 27, 2007, as the case may be) stating whether
during the course of their examination of such financial statements they
obtained knowledge of any Default (which certificate may be limited to the
extent required by accounting rules or guidelines);

(f)         within 45 days after the beginning of each Fiscal Year, a detailed
consolidated budget for such Fiscal Year prepared on a quarterly basis
(including a projected consolidated balance sheet and related statements of
projected operations and cash flows as of the end of and for each Fiscal Quarter
in such Fiscal Year and setting forth the material assumptions used in preparing
such budget) and, promptly when available, any significant revisions of such
budget; provided that for the Fiscal Year beginning January 28, 2007, the
Borrower may, upon providing notice to the Administrative Agent of its intention
to do so, elect to satisfy the requirements of this clause by instead furnishing
(to the extent not already furnished) the projected results for such Fiscal Year
contained in the projections model distributed to potential lenders in
connection with the syndication of the Loans;

(g)        promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by any
Marvell Company with the SEC, or any Governmental Authority succeeding to any or
all of the functions of the SEC, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally;

52


--------------------------------------------------------------------------------




 

(h)        promptly (i) of any public announcement by Moody’s of any change or
possible change in its corporate family rating of the Borrower or by S&P of any
change or possible change in its corporate rating of the Borrower or, in each
case, of any such rating no longer having a stable outlook and (ii) of any
public announcement by Moody’s or S&P of any change or possible change in its
rating of the Loans or of any such rating no longer having a stable outlook; and

(i)         promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of any
Marvell Company, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request (including any
information required by any bank regulatory authority under any applicable “know
your customer” or anti-money laundering rule or regulation (including the
Patriot Act)).

Section 5.02.  Notice of Material Events.  The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a)        the occurrence of any Default;

(b)        the filing or commencement of, or any written notice of intention of
any Person to file or commence, any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting any Marvell Company or
any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

(c)        the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liabilities of the Marvell Companies in an aggregate amount exceeding
$25,000,000; and

(d)        any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

Section 5.03.  Information Regarding Collateral.  (a) The Borrower will furnish
to the Administrative Agent prompt written notice of any change in (i) the
corporate name or any trade name used to identify any Credit Party in the
conduct of its business, (ii) the identity or corporate structure of any Credit
Party or (iii) the Federal Taxpayer Identification Number of any Credit Party. 
If such Credit Party has granted or has purported to grant a security interest
in any Collateral,

53


--------------------------------------------------------------------------------


 

the Borrower will not effect or permit any change referred to in the preceding
sentence unless all filings have been made under the Uniform Commercial Code and
all other actions have been taken that are required so that such change will not
at any time adversely affect the validity, perfection or priority of any
Transaction Lien on any of such Collateral.

(b)        The Borrower will promptly notify the Administrative Agent if any
material portion of the Collateral is damaged or destroyed.

(c)        Each year, at the time annual financial statements with respect to
the preceding Fiscal Year are delivered pursuant to Section 5.01, if the
Security Agreement or a Mortgage is required to be in effect to satisfy Section
5.12(d) at such time, the Borrower will deliver to the Administrative Agent a
certificate of a Financial Officer  (i) setting forth the information required
pursuant to Section A of the Perfection Certificate or confirming that there has
been no change in such information since the date of the most recent Perfection
Certificate delivered pursuant to this subsection and (ii) certifying that all
Uniform Commercial Code financing statements (including fixture filings, as
applicable) or other appropriate filings, recordings or registrations, including
all refilings, rerecordings and reregistrations, containing a description of the
Collateral have been filed of record in each appropriate office in each
jurisdiction identified pursuant to clause (i) above to the extent necessary to
protect and perfect the Transaction Liens for a period of at least 18 months
after the date of such certificate (except as noted therein with respect to any
continuation statements to be filed within such period).

Section 5.04.  Existence; Conduct of Business.  Each Marvell Company will do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence and, except where the failures to do so in the
aggregate for all Marvell Companies could not reasonably be expected to have a
Material Adverse Effect, the rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

Section 5.05.  Payment of Obligations.  Each Marvell Company will pay its Debt
and other obligations, including Tax liabilities, before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the relevant
Marvell Company has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, (c) such contest effectively suspends
collection of the contested obligation and the enforcement of any Lien securing
such obligation and (d) the failure to make payment pending such contest could
not reasonably be expected to result in a Material Adverse Effect.

54


--------------------------------------------------------------------------------




 

Section 5.06.  Maintenance of Properties.  Each Marvell Company will maintain
all property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted.

Section 5.07.  Insurance.  (a) The Marvell Companies will keep their insurable
properties adequately insured at all times by financially sound and reputable
insurance companies to such extent and against such risks (and with such
deductibles, retentions and exclusions), including fire, general liability
insurance and business interruption insurance and other risks insured against by
extended coverage, as is reasonable and customary for companies in the same or
similar business operating in the same or similar locations, will maintain such
other insurance as may be required by law, and will maintain such other
insurance as otherwise required by the Security Documents.

(b)        Without limiting subsection (a), if at any time the area in which any
Mortgaged Property is located is designated a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), the Borrower shall obtain flood insurance in such total
amount as the Administrative Agent or the Required Lenders may from time to time
require, and otherwise comply with the National Flood Insurance Program as set
forth in the Flood Disaster Protection Act of 1973, as amended from time to
time. If at any time the area in which any Mortgaged Property is located is
designated a “Zone 1” area, the Borrower shall obtain earthquake insurance in
such total amount as the Administrative Agent or the Required Lenders may from
time to time require.

Section 5.08.  Casualty and Condemnation.  The Borrower (a) will furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any Collateral or any
part thereof or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) will ensure that the Net Proceeds of
any such event (whether in the form of insurance proceeds, condemnation awards
or otherwise) are collected and applied in accordance with Section 2.09.

Section 5.09.  Proper Records; Rights to Inspect.  Each Marvell Company will
keep proper books of record and account in which complete and correct entries
are made of all transactions relating to its business and activities.  Each
Marvell Company will permit any representatives designated by the Administrative
Agent or any Lender, at the cost and expense of the Administrative Agent or such
Lender (or if an Event of Default shall have occurred and be continuing, at the
cost and expense of the Borrower), as applicable, upon reasonable prior notice,
to visit and inspect its properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at

55


--------------------------------------------------------------------------------




 

reasonable times, but not more than three times during any calendar year unless
an Event of Default has occurred and is continuing, in which event, as often as
reasonably requested.

Section 5.10.  Compliance with Laws.  (a) Each Marvell Company will comply with
all laws, rules, regulations and orders of any Governmental Authority applicable
to it or its property, except where failures to do so, in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

(b)        Without limiting subsection (a), each Marvell Company will comply,
and cause all lessees and other persons occupying its properties to comply, in
all respects with all Environmental Laws and permits applicable to its
operations and properties, except where failures to do so, in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, and
conduct any remedial action in accordance with Environmental Laws.

Section 5.11.  Use of Proceeds.  The proceeds of the Loans will be used only to
pay (a) amounts payable under the Acquisition Documentation as consideration for
the Acquisition and (b) fees and expenses payable in connection with the
Transactions. No part of the proceeds of any Loan will be used, directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Federal Reserve Board, including Regulations T, U and X.

Section 5.12.  Additional Guarantees and Collateral. (a) If the Minimum
Guarantee Condition is not satisfied at any time, the Borrower will promptly
notify the Administrative Agent and the Lenders of this fact and promptly (and
in any event within seven Business Days or such longer period as the
Administrative Agent shall agree, such agreement not to be unreasonably withheld
or delayed) cause one or more Subsidiaries reasonably acceptable to the
Administrative Agent to deliver to the Administrative Agent a supplement to the
Guarantee Agreement in the form specified therein, duly executed and delivered
on behalf of each such Subsidiary, to the extent necessary to ensure that
immediately after giving effect thereto the Minimum Guarantee Condition is
satisfied, whereupon each such Subsidiary will become a “Guarantor” for purposes
of the Loan Documents.

(b)        If the Minimum Stock Collateral Condition is not satisfied (i) at any
time prior to the Trigger Date or (ii) at any time on or after the Trigger Date
and (1) the corporate family rating of the Borrower is not at least Baa3 by
Moody’s or the corporate rating of the Borrower is not at least BBB- by S&P, in
each case with no negative outlook or (2) the Borrower does not have a corporate
family rating from Moody’s or a corporate rating from S&P, the Borrower will
promptly notify the Administrative Agent and the Lenders of this fact and
promptly (and in any event within ten Business Days or such longer period as the
Administrative Agent shall agree, such agreement not to be unreasonably withheld
or delayed)

56


--------------------------------------------------------------------------------




 

cause one or more Credit Parties to deliver to the Administrative Agent a Pledge
Agreement in the form specified herein (or, in the case of a Credit Party that
is already party to a Pledge Agreement, a supplement to such Pledge Agreement in
the form specified therein), duly executed and delivered on behalf of each such
Credit Party, pursuant to which such Credit Parties shall have pledged all the
Equity Interests in one or more Marvell Companies organized under the laws of
Bermuda, Singapore or that is a Domestic Subsidiary or in any other Marvell
Company reasonably acceptable to the Administrative Agent, to the extent
necessary to ensure that immediately after giving effect thereto the Minimum
Stock Collateral Condition is satisfied, whereupon, unless already a Lien
Grantor, each such Credit Party will become a “Lien Grantor” for purposes of the
Loan Documents.

(c)        Concurrently with the delivery to the Administrative Agent of any
Pledge Agreement or supplement thereto pursuant to subsection (b), the Borrower
shall cause each pledgor party thereto to deliver to the Administrative Agent
all certificates or other instruments representing the Equity Interests pledged
thereunder, together with stock powers or other instruments of transfer with
respect thereto endorsed in blank.

(d)        Without limiting the foregoing provisions, if at any time on or after
the Trigger Date (1) the corporate family rating of the Borrower is not at least
Ba1 by Moody’s or the corporate rating of the Borrower is not at least BB+ by
S&P, in each case with no negative outlook or (2) the Borrower does not have a
corporate family rating from Moody’s or a corporate rating from S&P, the
Borrower will promptly notify the Administrative Agent and the Lenders of this
fact and thereafter for so long as such condition exists (x) promptly (and in
any event within seven Business Days or such longer period as the Administrative
Agent shall agree, such agreement not to be unreasonably withheld or delayed)
cause each Domestic Subsidiary not already party thereto to deliver to the
Administrative Agent a supplement to the Guarantee Agreement in the form
specified therein, duly executed and delivered on behalf of each such Domestic
Subsidiary, (y) promptly (and in any event within ten Business Days or such
longer period as the Administrative Agent shall agree, such agreement not to be
unreasonably withheld or delayed) cause each Domestic Subsidiary to deliver to
the Administrative Agent a counterpart to the Security Agreement duly executed
and delivered on behalf of such Domestic Subsidiary (or in the case of any
Person that subsequently becomes a Domestic Subsidiary, a supplement to the
Security Agreement, in the form specified therein, duly executed and delivered
on behalf of such Domestic Subsidiary) and (z) promptly (and in any event within
45 days or such longer period as the Administrative Agent shall agree, such
agreement not to be unreasonably withheld or delayed) cause each Domestic
Subsidiary to deliver to the Administrative Agent (A) counterparts of a Mortgage
with respect to each Mortgaged Property duly executed and delivered by the
record owner of such Mortgaged Property, (B) a policy or policies of title
insurance issued by a

57


--------------------------------------------------------------------------------




 

nationally recognized title insurance company insuring the Lien of each such
Mortgage as a valid first Lien on the Mortgaged Property described therein, free
of any other Liens except as expressly permitted by Section 6.02, together with
such endorsements, coinsurance and reinsurance as the Administrative Agent or
the Required Lenders may reasonably request and (C) such surveys, abstracts and
appraisals as the Administrative Agent or the Required Lenders may reasonably
request with respect to any such Mortgage or Mortgaged Property.

(e)        If any real property or improvements thereto are owned or are
acquired by any Domestic Subsidiary at a time when subsection (d) is applicable
and the fair market value thereof exceeds $10,000,000, the Borrower will notify
the Administrative Agent and the Lenders thereof, and will promptly (and in any
event within 45 days or such longer period as the Administrative Agent shall
agree, such agreement not to be unreasonably withheld or delayed) cause such
Domestic Subsidiary to deliver to the Administrative Agent the items referred to
in subsection (d)(z) with respect to such assets.

(f)         In connection with any of the foregoing, the Borrower shall deliver
or cause to be delivered to the Administrative Agent evidence that all documents
and instruments, including Uniform Commercial Code financing statements and
Mortgages, required by law or reasonably requested by the Administrative Agent
to be filed, registered or recorded to create the Liens intended to be created
by the applicable Security Documents and perfect or record such Liens to the
extent, and with the priority, required by the Security Documents, shall have
been filed, registered or recorded or delivered to the Administrative Agent for
filing, registration or recording; provided that the actions required of the
Borrower and the Domestic Subsidiaries under subsection (d)(y) and this
subsection (f) to perfect and ensure the priority of the security interests
granted by the Domestic Subsidiaries under the Security Agreement shall be
limited to filings of Uniform Commercial Code financing statements, possession
of Collateral the security interests in which can be perfected only by taking
possession, execution and delivery of agreements required to give the
Administrative Agent control over any deposit account, securities account and
security entitlement included in the Collateral under the Security Agreement
and, to the extent any additional actions are required to effect such perfection
or priority as a result of a change in law, such actions.

(g)        In connection with any of the foregoing, the Borrower shall deliver
or cause to be delivered to the Administrative Agent any legal opinions and
other documents as the Administrative Agent may reasonably request relating to
the existence of the relevant Credit Party, the corporate or other authority for
and the validity of the relevant Security Documents and the creation and
perfection of the Lien purportedly created thereby and any other matters
relevant thereto, all in form and substance reasonably acceptable to the
Administrative Agent.

58


--------------------------------------------------------------------------------




 

Section 5.13.  Further Assurances.  Each Marvell Company will execute and
deliver any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents), that may be required under any applicable law, or that the
Administrative Agent or the Required Lenders may reasonably request, to cause
the requirements of Section 5.12 to be and remain satisfied, all at the
Borrower’s expense.  The Borrower will provide to the Administrative Agent, from
time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Transaction Liens
created or intended to be created by the Security Documents.

Section 5.14.  Separateness.  Each Marvell Company will maintain its separate
legal existence and character, including by maintaining customary corporate,
limited liability company or other applicable formalities and by maintaining
separate corporate and business records.

Section 5.15.  Ratings.  From and after the date on which each such rating is
obtained, the Borrower shall use its commercially reasonable efforts to
thereafter cause to be maintained (x) a credit rating by S&P and by Moody’s with
respect to the Loans hereunder and (y) a corporate family rating by Moody’s and
a corporate rating by S&P, in each case of the Borrower.

Section 5.16.  Permitted Subordinated Debt. The Borrower will cause the
Obligations to at all times constitute “Senior Debt” for all purposes of the
Permitted Subordinated Debt and any indenture or other definitive documentation
relating thereto. The Obligations under the Loan Documents are hereby designated
as “Designated Senior Debt” and the Borrower will cause such Obligations to at
all times constitute “Designated Senior Debt” for all purposes of the Permitted
Subordinated Debt and any indenture or other definitive documentation relating
thereto. The Borrower will not permit any other Debt or obligations (other than
the Obligations under the Loan Documents) to constitute “Designated Senior Debt”
for any purposes of the Permitted Subordinated Debt or any indenture or other
definitive documentation relating thereto.

ARTICLE 6
NEGATIVE COVENANTS

Until all the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:

Section 6.01.  Debt; Certain Equity Securities.  (a) Neither the Borrower nor
any Subsidiary will create, incur, assume or permit to exist any Debt, except:

59


--------------------------------------------------------------------------------




 

(i)            Debt created under the Loan Documents;

(ii)           Debt existing on the date hereof and listed in Schedule 6.01 and
extensions, renewals and replacements of any such Debt on terms that are not
materially more restrictive to the Borrower or such Subsidiary and that do not
increase the outstanding principal amount thereof or result in an earlier
maturity date or decreased weighted average life thereof;

(iii)          Debt of the Borrower to any Subsidiary and Debt of any Subsidiary
to the Borrower or any other Subsidiary; provided that Debt of any Subsidiary
that is not a Credit Party to a Credit Party shall be subject to Section 6.04;

(iv)          Guarantees by the Borrower of Debt of any Subsidiary and
Guarantees by any Subsidiary of Debt of the Borrower or any other Subsidiary;
provided that Guarantees by a Credit Party of Debt of any Subsidiary that is not
a Credit Party shall be subject to Section 6.04;

(v)           Debt in respect of letters of credit supporting payments
obligations incurred in the ordinary course of business by the Borrower or any
Subsidiary;

(vi)          Debt of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Debt assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets before
the acquisition thereof, and extensions, renewals and replacements of any such
Debt on terms that are not materially more restrictive to the Borrower or such
Subsidiary and that do not increase the outstanding principal amount thereof or
result in an earlier maturity date or decreased weighted average life thereof;
provided that (A) such Debt is incurred before or within 90 days after such
acquisition or the completion of such construction or improvement and (B) the
aggregate principal amount of Debt permitted by this clause shall not exceed
$75,000,000 at any time outstanding;

(vii)         Permitted Subordinated Debt; provided that (A) at the time of, and
after giving effect to, the incurrence of such Debt, no Default shall have
occurred and be continuing, (B) the ratio of Consolidated EBITDA to Consolidated
Interest Expense (calculated on a Pro Forma Basis for the most recently
completed period of four consecutive Fiscal Quarters) shall be equal to or
greater than 5.0:1.0, and (C) the Net Proceeds of such Debt are applied in
accordance with Section 2.09;

60


--------------------------------------------------------------------------------




 

(viii)        Debt under performance bonds, surety, appeal or similar bonds, or
with respect to workers compensation or other like employee benefit claims, in
each case incurred in the ordinary course of business; and

(ix)           other unsecured Debt in an aggregate principal amount not
exceeding $25,000,000 at any time outstanding.

(b)        No Marvell Company will issue any preferred stock or other preferred
Equity Interests.

Section 6.02.  Liens.  Neither the Borrower nor any Subsidiary will create or
permit to exist any Lien on any property now owned or hereafter acquired by it,
or assign or sell any income or revenues (including accounts receivable) or
rights in respect of any thereof, except:

(i)            Transaction Liens;

(ii)           Permitted Liens;

(iii)          any Lien on any property of the Borrower or any Subsidiary
existing on the date hereof and listed in Schedule 6.02; provided that (A) such
Lien shall not apply to any other property of the Borrower or any Subsidiary and
(B) such Lien shall secure only those obligations which it secures on the date
hereof, and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof;

(iv)          Liens on fixed or capital assets acquired, constructed or improved
by the Borrower or any Subsidiary; provided that (A) the Debt secured by such
liens is permitted by Section 6.01(a)(vi), (B) such Liens and the Debt secured
thereby are incurred before or within 90 days after such acquisition or the
completion of such construction or improvement, (C) the Debt secured thereby
does not exceed the cost of acquiring, constructing or improving such fixed or
capital assets and (D) such Liens will not apply to any other property of the
Borrower or any Subsidiary;

(v)           any Lien existing on any property before the acquisition thereof
by the Borrower or any Subsidiary or existing on any property of any Person that
becomes a Subsidiary after the date hereof before the time such Person becomes a
Subsidiary; provided that (A) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (B) such Lien will not apply to any other property of the Borrower
or any Subsidiary and (C)  such Lien will secure only those obligations which it
secures on the date

61


--------------------------------------------------------------------------------




 

of such acquisition or the date such Person becomes a Subsidiary, as the case
may be, and extensions, renewals and replacements thereof on terms that are not
materially more restrictive to the Borrower or such Subsidiary and that do not
increase the outstanding principal amount thereof;

(vi)          Liens on cash deposits in an aggregate amount not exceeding
$75,000,000 at any time securing Debt permitted by Section 6.01(a)(v); and

(vii)         other Liens securing Debt or other obligations outstanding in an
aggregate principal amount not in excess of $10,000,000.

Section 6.03.  Fundamental Changes.  (a) No Marvell Company will merge into or
consolidate with any other Person, or liquidate or dissolve, or permit any other
Person to merge into or consolidate with it, except that, if at the time thereof
and immediately after giving effect thereto no Default shall have occurred and
be continuing, (i) any Person may merge into the Borrower in a transaction in
which the Borrower is the surviving corporation, (ii) any Person (other than the
Borrower) may merge into any Subsidiary in a transaction in which the surviving
entity is a Subsidiary and (if any party to such merger is a Guarantor) is a
Guarantor and (iii) any Subsidiary (except a Guarantor) may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders; provided that, if any such merger or
consolidation involves a Person that is not a wholly owned Subsidiary
immediately before such merger or consolidation, such transaction shall not be
permitted unless also permitted by Section 6.04.

(b)        Neither the Borrower nor any Subsidiary will engage to any material
extent in any business except businesses of the types conducted by the Borrower
on the date of this Agreement (after giving effect to the Acquisition) and
businesses reasonably related thereto.

Section 6.04.  Investments, Loans, Advances, Guarantees and Acquisitions. 
Neither the Borrower nor any Subsidiary will make, hold or acquire any
Investment in any Person or make any Business Acquisition, except:

(a)        the Acquisition;

(b)        Permitted Investments;

(c)        investments existing on the date hereof and listed on Schedule 6.04;

(d)        investments by the Borrower and its Subsidiaries in Equity Interests
in their respective Subsidiaries; provided that (i) any such Equity Interest
held by

62


--------------------------------------------------------------------------------




 

a Credit Party shall be pledged pursuant to a Pledge Agreement to the extent
required to satisfy the Minimum Stock Collateral Condition and (ii) the
aggregate amount of investments by Credit Parties in, and loans and advances by
Credit Parties to, and Guarantees by Credit Parties of Debt of, Subsidiaries
that are not Credit Parties made after the Closing Date shall not exceed
$50,000,000 at any time outstanding;

(e)        loans or advances made by the Borrower to any Subsidiary or made by
any Subsidiary to the Borrower or any other Subsidiary; provided that the amount
of such loans and advances made by Credit Parties to Subsidiaries that are not
Credit Parties shall be subject to the limitation set forth in clause 6.04(d)
above;

(f)         Guarantees constituting Debt permitted by Section 6.01; provided
that the aggregate principal amount of Debt of Subsidiaries that are not Credit
Parties that is Guaranteed by Credit Parties shall be subject to the limitation
set forth in clause 6.04(d) above;

(g)        Business Acquisitions; provided that (i) at the time of, and after
giving effect to, each such Business Acquisition, no Default shall have occurred
and be continuing, (ii) the aggregate consideration for Business Acquisitions
made during any Fiscal Year shall not exceed $100,000,000 (except to the extent
the consideration thereof consists of Qualified Equity Interests of the
Borrower), (iii) after giving effect to each such Business Acquisition, the
Borrower shall be in Pro Forma Compliance and (iv) after giving effect to each
such Business Acquisition, the Credit Parties shall have at least $250,000,000
of unrestricted cash and other Permitted Investments;

(h)        loans or advances made to employees of any Marvell Company in the
ordinary course of business in an aggregate amount not to exceed $15,000,000 at
any time outstanding (determined without reference to any write-downs or
write-offs thereof);

(i)         investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

(j)         Hedging Agreements permitted under Section 6.07; and

(k)        other Investments not exceeding $30,000,000 in the aggregate during
the term of this Agreement.

Section 6.05.  Asset Sales.  (a) Neither the Borrower nor any Subsidiary will
sell, transfer, lease or otherwise dispose of any property, including any

63


--------------------------------------------------------------------------------




 

Equity Interest owned by it, nor will any Subsidiary issue any additional Equity
Interest in such Subsidiary, except:

(i)            sales of inventory, used or surplus equipment and Permitted
Investments in the ordinary course of business;

(ii)           sales, transfers and other dispositions to the Borrower or a
Subsidiary; provided that any such sales, transfers or dispositions involving a
Subsidiary that is not a Credit Party shall comply with Section 6.09;

(iii)          licenses, cross-licenses or sublicenses of software, trademarks
and other intellectual property in the ordinary course of business and
consistent with past practices and which do not materially interfere with the
business of the Marvell Companies, taken as a whole; and

(iv)          sales, transfers and other dispositions of assets (except Equity
Interests in a Subsidiary) that are not permitted by any other clause of this
Section; provided that the aggregate book value of all assets sold, transferred
or otherwise disposed of in reliance on this clause during any Fiscal Year shall
not exceed an amount equal to 10% of the total assets of the Borrower and its
Subsidiaries determined on a consolidated basis in accordance with GAAP as at
the end of the most recently completed Fiscal Quarter for which financial
statements have been delivered to the Administrative Agent;

provided that all sales, transfers, leases and other dispositions permitted by
this Section (except those permitted by clause (ii) above) shall be made for
fair market value (as determined in good faith by the Borrower or such
Subsidiary (which determination, if the sale price or other consideration
exceeds $100,000,000 for a transaction or a series of related transactions,
shall be evidenced by a certificate from a Financial Officer)) and for at least
90% cash consideration; provided further that the foregoing shall not prohibit
(x) the Borrower from issuing Qualified Equity Interests or (y) any exchange of
assets by any Marvell Company for similar assets of comparable market value (as
determined in good faith by such Marvell Company (which determination, if the
market value exceeds $100,000,000 for a transaction or a series of related
transactions, shall be evidenced by a certificate from a Financial Officer)) in
the ordinary course of business and consistent with past practices and so long
as the assets acquired pursuant to such exchange will be included in the
Collateral at least to the extent that the assets disposed of were included
therein.

(b)   Notwithstanding the foregoing, prior to the Trigger Date and at any time
during which the Security Agreement or a Mortgage is required to be in

64


--------------------------------------------------------------------------------




 

effect to satisfy Section 5.12(d), (i) no Domestic Subsidiary will sell,
transfer, lease or otherwise dispose of any assets of the type described in
Section 2 of the Form of Security Agreement attached hereto as Exhibit G or any
Mortgaged Property, except for sales permitted by Section 6.05(a)(i) and (ii)
the Borrower shall not permit any sale or other disposition of any Equity
Interests in any Domestic Subsidiary and shall not permit any Domestic
Subsidiary to effect any transaction (including any merger or consolidation), if
such sale, disposition or transaction directly or indirectly results in such
Domestic Subsidiary ceasing to be a Domestic Subsidiary.

Section 6.06.  Sale and Leaseback Transactions.  Neither the Borrower nor any
Subsidiary will enter into any arrangement, directly or indirectly, whereby it
shall sell or transfer any property, real or personal, used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred, except for any
such sale of any fixed or capital asset that is made for cash consideration in
an amount not less than the cost of such fixed or capital asset and is
consummated within 90 days after such Marvell Company acquires or completes the
construction of such fixed or capital asset.

Section 6.07.  Hedging Agreements.  Neither the Borrower nor any Subsidiary will
enter into any Hedging Agreement, except Hedging Agreements entered into in the
ordinary course of business to hedge or mitigate risks to which a Marvell
Company is exposed in the conduct of its business or the management of its
liabilities and not for speculative purposes.

Section 6.08.  Restricted Payments; Certain Payments of Debt.  (a) No Marvell
Company will declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except that (i) the Borrower may declare and pay dividends with respect to
its capital stock payable solely in additional shares of its common stock, (ii)
any Subsidiary may declare and pay dividends with respect to its capital stock,
(iii) the Borrower may declare or make Restricted Payments if at the time of,
and after giving effect thereto, no Default shall have occurred and be
continuing and the aggregate amount expended for all Restricted Payments made
pursuant to this clause (iii) during any Fiscal Year would not exceed an amount
equal to 15% of Consolidated Net Income calculated for the immediately preceding
Fiscal Year and (iv) the Borrower may declare or make Restricted Payments if at
the time of, and after giving effect thereto, no Default shall have occurred and
be continuing and the aggregate amount expended for all Restricted Payments made
pursuant to this clause (iv) shall not at any time exceed the aggregate amount
of net cash proceeds received by the Borrower after the Closing Date from the
exercise of any stock options or warrants with respect to the Borrower’s common
stock.

65


--------------------------------------------------------------------------------




 

(b)        No Marvell Company will make or agree to pay or make, directly or
indirectly, any payment or other distribution (whether in cash, securities or
other property) of or in respect of principal of or interest on any Debt, or any
payment or other distribution (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, defeasance or termination of any Debt, except:

(i)            payment of Debt created under the Loan Documents;

(ii)           payment of regularly scheduled interest and principal payments as
and when due in respect of any Debt, except payments in respect of the Permitted
Subordinated Debt prohibited by the subordination provisions thereof;

(iii)          prepayments in connection with refinancings of Debt to the extent
permitted by Section 6.01; and

(iv)          payment of secured Debt that becomes due as a result of the
voluntary sale or transfer of the property securing such Debt.

Section 6.09.  Transactions with Affiliates.  No Marvell Company will sell,
lease or otherwise transfer any property to, or purchase, lease or otherwise
acquire any property from, or otherwise engage in any other transaction with,
any of its Affiliates, except (a) transactions in the ordinary course of
business that are at prices and on terms and conditions not less favorable to
such Marvell Company than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Credit Parties
not involving any other Affiliate, (c) reasonable and customary fees paid to
members of the Board of Directors of the Borrower, (d) any Restricted Payment
permitted by Section 6.08 and (e) transactions between or among Marvell
Companies not involving any Credit Party.

Section 6.10.  Restrictive Agreements.  (a) No Marvell Company will, directly or
indirectly, enter into any agreement or other arrangement that prohibits,
restricts or imposes any condition on (i) the ability of any Marvell Company to
create or permit to exist any Lien on any of its property or (ii) the ability of
any Subsidiary to pay dividends or other distributions with respect to any
shares of its capital stock or to make or repay loans or advances to the
Borrower or any other Subsidiary or to Guarantee Debt of the Borrower or any
other Subsidiary; provided that (1) the foregoing shall not apply to
restrictions and conditions imposed by any Loan Document, (2) the foregoing
shall not apply to restrictions and conditions existing on the date hereof and
identified on Schedule 6.10 (but shall apply to any amendment or modification
expanding the scope of any such restriction or condition), (3) the foregoing
shall not apply to customary restrictions and conditions contained in agreements
relating to the sale of a

66


--------------------------------------------------------------------------------




 

Subsidiary pending such sale, provided that such restrictions and conditions
apply only to the Subsidiary that is to be sold and such sale is permitted
hereunder, (4) the foregoing shall not apply to customary provisions in any
agreement, indenture or other instrument relating to Debt permitted under
Section 6.01 so long as such provisions are consistent with customary market
terms for Debt similar to such permitted Debt and are no more restrictive than
those set forth herein, (5) clause (i) of this Section shall not apply to
restrictions or conditions imposed by any agreement relating to secured Debt
permitted by this Agreement if such restrictions or conditions apply only to the
property securing such Debt and (6) clause (i) of this Section shall not apply
to customary provisions in leases restricting the assignment thereof.

(b)        Without limiting the foregoing, no Marvell Company will, directly or
indirectly, enter into any agreement or other arrangement that prohibits,
restricts or imposes any condition on the ability of any Marvell Company to
satisfy the requirements of Section 5.12 or Section 5.13 at any time that such
provisions are required to be satisfied.

Section 6.11.  Amendment of Material Documents.  No Marvell Company will amend,
modify or waive any of its rights under (a) any indenture or other agreement
relating to any Permitted Subordinated Debt, (b) its certificate of
incorporation, by-laws or other organizational documents, (c) any Acquisition
Documentation or (d) any other agreement material to the operation of its
business, if in each case such amendment, modification or waiver could
reasonably be expected to result in a Material Adverse Effect.

Section 6.12.  Change in Fiscal Year.  The Borrower shall not change the end of
its fiscal year from the Saturday closest to January 31.

Section 6.13.  Debt to Total Capitalization.  The Borrower will not at any time
permit the ratio of Total Debt to Total Capitalization to exceed 0.3:1.0.

Section 6.14.  Fixed Charge Coverage Ratio.  The Borrower will not permit the
ratio of (a) Consolidated EBITDA to (b) Consolidated Fixed Charges, in each case
for any period of four consecutive Fiscal Quarters ending on the last day of any
Fiscal Quarter to be less than 1.2:1.0.

ARTICLE 7
EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

67


--------------------------------------------------------------------------------




 

(a)        the Borrower shall fail to pay any principal of any Loan when the
same shall become due, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

(b)        the Borrower shall fail to pay when due any interest on any Loan or
any fee or other amount (except an amount referred to in clause (a) above)
payable under any Loan Document, and such failure shall continue unremedied for
a period of five Business Days;

(c)        any representation, warranty or certification made or deemed made by
or on behalf of any Marvell Company in or in connection with any Loan Document
or any amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

(d)        the Borrower shall fail to observe or perform any covenant or
agreement contained in Section 5.02, 5.04 (with respect to the existence of any
Credit Party), 5.11, 5.12, 5.13 or 5.16 or in Article 6;

(e)        any Credit Party shall fail to observe or perform any covenant or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) above), and such failure shall continue unremedied for a period
of  30 days after notice thereof from the Administrative Agent to the Borrower
(which notice will be given at the request of any Lender);

(f)         any Marvell Company shall fail to make a payment or payments
(whether of principal or interest and regardless of amount) in respect of
Material Debt when the same shall become due, whether at the due date thereof or
at a date fixed for prepayment thereof or otherwise;

(g)        any event or condition occurs that results in Material Debt becoming
due before its scheduled maturity or that enables or permits (with or without
the giving of notice, the lapse of time or both) the holder or holders of
Material Debt or any trustee or agent on its or their behalf to cause Material
Debt to become due, or to require the prepayment, repurchase, redemption or
defeasance thereof, before its scheduled maturity; provided that this clause
shall not apply to secured Debt that becomes due as a result of a voluntary sale
or transfer of the property securing such Debt;

(h)        an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization, winding up or
other relief in respect of any Marvell Company or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or

68


--------------------------------------------------------------------------------




 

similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator, judicial manager, administrator
or similar official for any Marvell Company or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

(i)         any Marvell Company shall (i) voluntarily commence any proceeding or
file any petition seeking liquidation, reorganization, winding up or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) above, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator,
judicial manager, administrator or similar official for any Marvell Company or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j)         any Marvell Company shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

(k)        one or more judgments for the payment of money in an aggregate amount
exceeding $25,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer has not denied or disputed its obligations to
cover such judgment) shall be rendered against one or more Marvell Companies and
shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any asset of any Marvell Company
to enforce any such judgment;

(l)         an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in liability of the Borrower
and its Subsidiaries in an aggregate amount exceeding $25,000,000;

(m)       any Lien purported to be created under any Security Document shall
cease to be, or shall be asserted by any Credit Party not to be, a valid and
perfected Lien on any Collateral, with the perfection and priority required by
the applicable Security Document, except (i) as a result of a sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents or (ii) as a result of the Administrative Agent’s failure to
maintain possession of any stock certificates, promissory notes or other
documents delivered to it under the Security Documents;

69


--------------------------------------------------------------------------------


 

(n)        a Change in Control shall occur;

(o)        any Guarantor’s Transaction Guarantee shall at any time fail to
constitute a valid and binding agreement of such Guarantor or any party shall so
assert in writing, unless (i) the Minimum Guarantee Condition remains satisfied
without such Transaction Guarantee and (ii) the total assets of the Guarantors
whose Transaction Guarantees cease to be valid and binding during the term of
this Agreement does not exceed 2% of the consolidated assets of the Borrower and
its Subsidiaries as at the end of the most recently completed Fiscal Quarter for
which financial statements have been delivered to the Administrative Agent.

(p)        any restriction or requirement shall be imposed, promulgated or
amended by any Governmental Authority in Bermuda, Singapore or other relevant
jurisdiction on or after the date hereof that restricts, limits or prohibits the
acquisition or the transfer of foreign exchange by the Borrower and that impair
or could reasonably be expected to impair in any material respect the Credit
Parties’ ability to perform their respective obligations under the Loan
Documents in accordance with the terms thereof (including, without limitation,
in dollars), unless such restrictions or requirements, in the aggregate, are
limited to Guarantors the total assets of which do not exceed 2% of the
consolidated assets of the Borrower and its Subsidiaries as at the end of the
most recently completed Fiscal Quarter for which financial statements have been
delivered to the Administrative Agent; or

(q)        (i) any Governmental Authority in Bermuda, Singapore or other
relevant jurisdiction shall take any action, including a moratorium, having an
effect on the schedule of payments of any Credit Party under any Loan Document,
(ii) any Credit Party shall, voluntarily or involuntarily, participate or take
any action to participate in any facility or exercise involving the rescheduling
of such Credit Party’s debts or the restructuring of the currency in which such
Credit Party may pay its obligations, unless, the circumstances in clause (i)
and (ii), in the aggregate, are limited to Guarantors the total assets of which
do not exceed 2% of the consolidated assets of the Borrower and its Subsidiaries
as at the end of the most recently completed Fiscal Quarter for which financial
statements have been delivered to the Administrative Agent or (iii) any
Governmental Authority in Bermuda, Singapore or other relevant jurisdiction
shall nationalize, expropriate, seize or otherwise compulsorily acquire all or
any substantial part of the assets of the Borrower and its Subsidiaries, taken
as a whole;

then, and in every such event (except an event with respect to the Borrower
described in clause (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be

70


--------------------------------------------------------------------------------




 

due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are waived by the Borrower; and in the case of any event with
respect to the Borrower described in clause (h) or (i) above, the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other obligations of the Borrower accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are waived by the Borrower.

ARTICLE 8
THE ADMINISTRATIVE AGENT

Section 8.01.  Appointment and Authorization.  Each Lender Party irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent (i) to sign and deliver the Guarantee Agreement and the Security Documents
and (ii) to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.

Section 8.02.  Rights and Powers as a Lender.  A bank serving as the
Administrative Agent shall, in its capacity as a Lender, have the same rights
and powers as any other Lender and may exercise the same as though it were not
the Administrative Agent.  Such bank and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with any
Marvell Company or Affiliate thereof as if it were not the Administrative Agent.

Section 8.03.  Limited Duties and Responsibilities.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth in the
Loan Documents.  Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required in writing to exercise by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for any failure to disclose, any information relating to any
Marvell Company that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative

71


--------------------------------------------------------------------------------




 

Agent shall not be liable for any action taken or not taken by it with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document
or (v) the satisfaction of any condition set forth in Article 4 or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

Section 8.04.  Authority to Rely on Certain Writings, Statements and Advice. 
The Administrative Agent shall be entitled to rely on, and shall not incur any
liability for relying on, any notice, request, certificate, consent, statement,
instrument, document or other writing believed by it to be genuine and to have
been signed or sent by the proper Person.  The Administrative Agent also may
rely on any statement made to it orally or by telephone and believed by it to be
made by the proper Person, and shall not incur any liability for relying
thereon.  The Administrative Agent may consult with legal counsel (who may be
counsel for any Marvell Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

Section 8.05.  Sub-Agents and Related Parties.  The Administrative Agent may
perform any and all its duties and exercise its rights and powers by or through
one or more sub-agents appointed by it.  The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties.  The exculpatory provisions of the
preceding Sections of this Article shall apply to any such sub-agent and to the
Related Parties of the Administrative Agent and any such sub-agent, and shall
apply to activities in connection with the syndication of the credit facilities
provided for herein as well as activities as Administrative Agent.

Section 8.06.  Resignation; Successor Administrative Agent.  Subject to the
appointment and acceptance of a successor Administrative Agent as provided in
this Section, the Administrative Agent may resign at any time by notifying the
Lenders and the Borrower.  Upon any such resignation, the Required Lenders shall
have the right, in consultation with the Borrower, to appoint a successor.  If

72


--------------------------------------------------------------------------------




 

no successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent which shall be a
bank with an office in New York, New York, or an Affiliate of any such bank. 
Upon acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder.  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed by the Borrower and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

Section 8.07.  Credit Decisions by Lenders.  Each Lender acknowledges that it
has, independently and entirely without reliance on the Administrative Agent or
any other Lender, made its own credit analysis and decision to enter into this
Agreement.  Each Lender further acknowledges that it has made its credit
analysis and decision based entirely on documents and information provided by
the Borrower as requested and deemed appropriate by such Lender and has not
relied upon any document provided by the Administrative Agent or any other
Lender. Each Lender also acknowledges that it will, independently and entirely
without reliance on the Administrative Agent or any other Lender and based on
such documents and information as it shall from time to time deem appropriate to
request from the Borrower, continue to make its own decisions in taking or not
taking action under or based on this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.

Section 8.08.  Other Agents and Arranger.  No Agent other than the
Administrative Agent and no Arranger shall have any responsibility, obligation
or liability whatsoever under the Loan Documents in such capacity.

ARTICLE 9
MISCELLANEOUS

Section 9.01.  Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:

73


--------------------------------------------------------------------------------




 

(i)            if to the Borrower, to it at Marvell Technology Group Ltd., c/o
Marvell Semiconductor, Inc., 5488 Marvell Lane, Santa Clara, CA 95054, Attention
of Chief Financial Officer (facsimile no. 408 832 4309);

(ii)           if to the Administrative Agent, to Credit Suisse, Cayman Islands
Branch, at Eleven Madison Avenue, New York, New York 10010, Attention of Thomas
Lynch (facsimile no. 212 325 8304; email: thomas.lynch@credit-suisse.com); and

(iii)          if to any Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.

(b)        Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c)        Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the Administrative Agent
and the Borrower.  All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement will be deemed to
have been given on the date of receipt; provided that if a notice or other
communication is received after normal business hours of the recipient or on a
day that is not a business day of the recipient, such notice or communication
shall be deemed to have been given on the next business day of the recipient.

Section 9.02.  Waivers; Amendments.  (a) No failure or delay by any Lender Party
in exercising any right or power hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The rights and remedies of the Lender
Parties under the Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have.  No waiver of any provision
of any Loan Document or consent to any departure by any Credit Party therefrom
shall in any event be effective unless the same shall be permitted by subsection
(b) of this Section, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan shall not be

74


--------------------------------------------------------------------------------




 

construed as a waiver of any Default, regardless of whether any Lender Party had
notice or knowledge of such Default at the time.

(b)        No Loan Document or provision thereof may be waived, amended or
modified except, in the case of this Agreement, by an agreement or agreements in
writing entered into by the Borrower and the Required Lenders or, in the case of
any other Loan Document, by an agreement or agreements in writing entered into
by the parties thereto with the consent of the Required Lenders; provided that
no such agreement shall:

(i)            increase the Commitment of any Lender without its written
consent;

(ii)           reduce the principal amount of any Loan or reduce the rate of
interest thereon, or reduce any fee payable hereunder, without the written
consent of each Lender Party affected thereby;

(iii)          postpone the maturity of any Loan, or any scheduled date of
payment of the principal amount of any Loan under Section 2.08(a), or any date
for the payment of any interest or fee payable hereunder, or reduce the amount
of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender Party
affected thereby;

(iv)          change Section 2.17(b) or 2.17(c) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender;

(v)           change any provision of this Section or the percentage set forth
in the definition of “Required Lenders” or any other provision of any Loan
Document specifying the number or percentage of Lenders required to take any
action thereunder, without the written consent of each Lender;

(vi)          release all or substantially all of the value of the Transaction
Guarantees, without the written consent of each Lender; or

(vii)         release all or substantially all of the Collateral from the
Transaction Liens (except as expressly provided in the Security Documents),
without the written consent of each Lender; or

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent without its prior written
consent.

(c)   Notwithstanding the foregoing, if the Required Lenders enter into or
consent to any waiver, amendment or modification pursuant to subsection (b) of
this Section, no consent of any other Lender will be required if, when such

75


--------------------------------------------------------------------------------




 

waiver, amendment or modification becomes effective, (i) the Commitment of each
Lender not consenting thereto terminates and (ii) all amounts owing to it or
accrued for its account hereunder are paid in full.

Section 9.03.  Expenses; Indemnity; Damage Waiver.  (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of 
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of the
Loan Documents and any amendments, modifications or waivers of the provisions
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all out-of-pocket expenses incurred by any Lender Party,
including the fees, charges and disbursements of any counsel for any Lender
Party, in connection with the enforcement or protection of its rights in
connection with the Loan Documents (including its rights under this Section) or
the Loans, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of the Loans (including the
amount of any taxes (including transfer taxes, stamp taxes and similar taxes)
that the Administrative Agent may have been required to pay by reason of the
Transaction Liens or the enforcement thereof or to free any Collateral from any
other Lien thereon and expenses incurred to preserve the value of the Collateral
or the validity, perfection, rank or value of any Transaction Lien or the
collection, sale or other disposition of any Collateral).

(b)        The Borrower shall indemnify each of the Lender Parties and their
respective Related Parties (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the reasonable fees,
charges and disbursements of counsel for any Indemnitee, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of any
actual or prospective claim, litigation, investigation or proceeding relating to
(i) the execution or delivery of any Loan Document or any other agreement or
instrument contemplated hereby, the performance by the parties to the Loan
Documents of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or the
use of the proceeds therefrom or (iii) any actual or alleged presence or release
of Hazardous Materials on or from any Mortgaged Property or any other property
currently or formerly owned or operated by the Borrower or any Subsidiary, or
any Environmental Liability related in any way to the Borrower or any
Subsidiary, regardless of whether such claim, litigation, investigation or
proceeding is based on contract, tort or any other theory and regardless of
whether any Indemnitee is a party thereto or whether commenced by a Marvell
Company or any of its Affiliates; provided that such indemnity shall not be
available to any Indemnitee to the extent that such losses, claims, damages,
liabilities or related

76


--------------------------------------------------------------------------------




 

expenses are determined by the judgment of a court of competent jurisdiction to
have resulted from such Indemnitee’s gross negligence or willful misconduct.

(c)        To the extent that the Borrower fails to pay any amount required to
be paid by it to the Administrative Agent under subsection (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.  For purposes hereof,
a Lender’s “pro rata share” shall be determined based on its share of the
outstanding Loans at the time.

(d)        To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or the use of the proceeds thereof.

(e)        All amounts due under this Section shall be payable within 10
Business Days after written demand therefor.

Section 9.04.  Successors and Assigns.  (a) The provisions of this Agreement
shall be binding on and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (except the
parties hereto, their respective successors and assigns permitted hereby and, to
the extent expressly provided herein, the Related Parties of the Lender Parties)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b)        Any Lender may assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
any Commitment it has at the time and any Loans at the time owing to it), which
assignment shall operate as a ratable assignment of such Lender’s rights and
obligations under the Loan Documents; provided that:

(i)            the Administrative Agent must give prior written consent to any
such assignment (which consent shall not be unreasonably withheld);

77


--------------------------------------------------------------------------------




 

(ii)           the Administrative Agent shall use its reasonable best efforts to
notify the Borrower of any such assignment; provided that any failure to provide
or any delay in providing such notice shall not affect the validity of such
assignment;

(iii)          unless the Administrative Agent otherwise consents, the amount of
the Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date on which the relevant Assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000; provided that this
clause (iii) shall not apply to an assignment to a Lender or a Lender Affiliate
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans; provided further that simultaneous assignments to or by two
or more Approved Funds shall be combined for purposes of determining whether the
minimum assignment amount is met;

(iv)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment via an electronic settlement system
acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), together with a processing and recordation fee
of $3,500 (which fee may be waived or reduced in the sole discretion of the
Administrative Agent); and

(v)           the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent (1) a completed Administrative Questionnaire in which the
assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the
Borrower, the Credit Parties and the other Marvell Companies and their related
parties or their respective securities) will be made available and who may
receive such information in accordance with the assignee’s compliance procedures
and applicable laws, including Federal and state securities laws and (2) if
applicable, any documentation required under Section 2.16(e).

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) a Lender Affiliate or (c) an entity or an Affiliate
of an entity that administers or manages a Lender.

Subject to acceptance and recording thereof pursuant to subsection (d) of this
Section, from and after the effective date specified in each Assignment the

78


--------------------------------------------------------------------------------




 

assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment, be released from its obligations under
this Agreement (and, in the case of an Assignment covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.14, 2.15, 2.16 and 9.03).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (e)
of this Section.

(c)   The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in New York City a copy of each
Assignment delivered to it and a register for the recordation of the names and
addresses of the Lenders, their respective Commitments and the principal amounts
of the Loans owing to each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive, and the
parties hereto may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by any party hereto at any reasonable time and from time to time upon
reasonable prior notice.

(d)   Upon its receipt of a duly completed Assignment executed by an assigning
Lender and an assignee and the assignee’s completed Administrative Questionnaire
and, if applicable, any documentation required under Section 2.16(e) (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in subsection (b) of this Section and any written consent to
such assignment required by subsection (b) of this Section, the Administrative
Agent shall promptly accept such Assignment and record the information contained
therein in the Register.  No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
subsection.

(e)   Any Lender may, without the consent of the Borrower or any other Lender
Party, sell participations to one or more banks or other entities
(“Participants”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower and the other Lender Parties shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this

79


--------------------------------------------------------------------------------




 

Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant.  Subject to
subsection (f) of this Section, each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
that such Participant agrees to be subject to Section 2.17(c) as though it were
a Lender.

(f)    A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.16 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.16(e) as
though it were a Lender.

(g)   Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 9.05.  Survival.  All covenants, agreements, representations and
warranties made by the Credit Parties in the Loan Documents and in certificates
or other instruments delivered in connection with or pursuant to the Loan
Documents shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that any Lender Party may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as any principal of or accrued interest on any Loan or any fee or
other amount payable hereunder is outstanding and unpaid or any Commitment has
not expired or terminated.  The provisions of Sections 2.14, 2.15, 2.16 and 9.03
and Article 8 shall survive and remain in full force and effect regardless of
the

80


--------------------------------------------------------------------------------




 

consummation of the Transactions, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

Section 9.06.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents, the Fee Letter and any other separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Section 4.01, this Agreement
(i) will become effective when the Administrative Agent shall have signed this
Agreement and received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto and (ii) thereafter will be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of this Agreement by facsimile will be effective as delivery of a manually
executed counterpart of this Agreement. Notwithstanding anything herein to the
contrary, solely as between the Borrower and Credit Suisse, if a Lender fails to
make its share of any Loans to be made on the Closing Date available to the
Administrative Agent, Credit Suisse agrees to make such Loan to the Borrower.
Nothing in the preceding sentence shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment hereunder or to prejudice any rights that
the Administrative Agent may have against such Lender as a result of such
failure to lend.

Section 9.07.  Severability.  If any provision of any Loan Document is invalid,
illegal or unenforceable in any jurisdiction then, to the fullest extent
permitted by law, (i) such provision shall, as to such jurisdiction, be
ineffective to the extent (but only to the extent) of such invalidity,
illegality or unenforceability, (ii) the other provisions of the Loan Documents
shall remain in full force and effect in such jurisdiction and shall be
liberally construed in favor of the Lender Parties in order to carry out the
intentions of the parties thereto as nearly as may be possible and (iii) the
invalidity, illegality or unenforceability of any such provision in any
jurisdiction shall not affect the validity, legality or enforceability of such
provision in any other jurisdiction.

Section 9.08.  Right of Set-off.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other obligations at any time owing by such Lender
or Affiliate to or for the credit or the account of the Borrower against any
obligations of the Borrower now or hereafter existing hereunder and held by such
Lender,

81


--------------------------------------------------------------------------------




 

irrespective of whether or not such Lender shall have made any demand hereunder
and although such obligations may be unmatured.  The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender may have.

Section 9.09.  Governing Law; Jurisdiction; Consent to Service of Process.  (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

(b)          The Borrower irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any relevant appellate court, in
any action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each party hereto irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court.  Each party hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in any Loan Document shall affect any right that any
Lender Party may otherwise have to bring any action or proceeding relating to
any Loan Document against any Credit Party or its properties in the courts of
any jurisdiction.

(c)           The Borrower irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
subsection (b) of this Section.  Each party hereto irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of any such suit, action or proceeding in any such court.

(d)          Each party hereto irrevocably consents to service of process in the
manner provided for notices in Section 9.01.  Nothing in any Loan Document will
affect the right of any party hereto to serve process in any other manner
permitted by law.

Section 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENT OR ANY TRANSACTION CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT

82


--------------------------------------------------------------------------------




 

NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.11.  Appointment of Agent for Service of Process.  (a)  The Borrower
hereby irrevocably designates, appoints, authorizes and empowers as its agent
for service of process, CT Corporation System, at its offices currently located
at 111 Eighth Avenue, 13th Floor, New York, NY 10011 (the “Process Agent”), to
accept and acknowledge for and on behalf of the Borrower service of any and all
process, notices or other documents that may be served in any suit, action or
proceeding relating hereto in any New York State or Federal court sitting in the
State of New York.  Such designation and appointment shall be irrevocable until
all principal of and interest on the Loans and other sums payable under the Loan
Documents shall have been paid in full in accordance with the provisions
thereof.  The Borrower covenants and agrees that it shall take any and all
reasonable action, including the execution and filing of any and all documents,
that may be necessary to continue the foregoing designations and appointments in
full force and effect and to cause the Process Agent to continue to act in such
capacity.

(b)        The Borrower consents to process being served in any suit, action or
proceeding of the nature referred to in Section 9.09 by serving a copy thereof
upon the Process Agent.  Without prejudice to the foregoing, the Lenders and the
Administrative Agent agree that to the extent lawful and possible, written
notice of said service upon the Process Agent shall also be mailed by registered
or certified airmail, postage prepaid, return receipt requested, to the Borrower
at its address specified in or pursuant to Section 9.01 or to any other address
of which the Borrower shall have given written notice to the Administrative
Agent.  If said service upon the Process Agent shall not be possible or shall
otherwise be impractical after reasonable efforts to effect the same, the
Borrower consents to process being served in any suit, action or proceeding of
the nature referred to in Section 9.09 by the mailing of a copy thereof by
registered or certified airmail, postage prepaid, return receipt requested, to
the address of the Borrower specified in or pursuant to Section 9.01 or to any
other address of which the Borrower shall have given written notice to the
Administrative Agent, which service shall be effective 14 days after deposit in
the United States Postal Service. The Borrower agrees that such service (i)
shall be deemed in every respect effective service of process upon the Borrower
in any such suit, action or proceeding and (ii) shall to the fullest extent
permitted by law, be taken and held to be valid personal service upon and
personal delivery to the Borrower.

83


--------------------------------------------------------------------------------




 

(c)        Nothing in this Section shall affect the right of any party hereto to
serve process in any manner permitted by law, or limit any right that any party
hereto may have to bring proceedings against any other party hereto in the
courts of any jurisdiction or to enforce in any lawful manner a judgment
obtained in one jurisdiction in any other jurisdiction.

Section 9.12.  Waiver of Immunity.  To the extent that the Borrower has or
hereafter may acquire any immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid or execution, or otherwise) with respect to itself or its
property, the Borrower hereby irrevocably waives such immunity in respect of its
obligations under the Loan Documents to the extent permitted by applicable law
and, without limiting the generality of the foregoing, agrees that the waivers
set forth in this Section shall have effect to the fullest extent permitted
under the Foreign Sovereign Immunities Act of 1976 of the United States of
America and are intended to be irrevocable for purposes of such Act.

Section 9.13.  Judgment Currency.  (a)  If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum due hereunder in dollars
into another currency, the parties hereto agree, to the fullest extent that they
may legally and effectively do so, that the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase dollars with such other currency in New York, New York, on the
Business Day immediately preceding the day on which final judgment is given.

(b)        The obligation of the Borrower in respect of any sum due to any
Lender hereunder in dollars shall, to the extent permitted by applicable law,
notwithstanding any judgment in a currency other than dollars, be discharged
only to the extent that on the Business Day following receipt of any sum
adjudged to be so due in the judgment currency such Lender may in accordance
with normal banking procedures purchase dollars in the amount originally due to
such Lender with the judgment currency.  If the amount of dollars so purchased
is less than the sum originally due to such Lender, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender against the resulting loss; and if the amount of dollars so purchased is
greater than the sum originally due to such Lender, such Lender agrees to repay
such excess.

Section 9.14.  English Language.  Any translation of this Agreement into another
language shall have no interpretive effect. All documents or notices to be
delivered pursuant to or in connection with this Agreement shall be in the
English language or, if any such document or notice is not in the English
language, accompanied by an English translation thereof, and the English
language version of any such document or notice shall control for purposes
hereof.

84


--------------------------------------------------------------------------------




 

Section 9.15.  Headings.  Article and Section headings and the Table of Contents
herein are for convenience of reference only, are not part of this Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement.

Section 9.16.  Confidentiality.  Each Lender Party agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedy hereunder or any suit, action
or proceeding relating to any Loan Document or the enforcement of any right
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any actual or prospective assignee of or
Participant in any of its rights or obligations under this Agreement or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) with the consent
of the Borrower or (h) to the extent such Information either (i) becomes
publicly available other than as a result of a breach of this Section or (ii) is
or becomes available to any Lender Party on a nonconfidential basis from a
source other than the Borrower.  For the purposes of this Section, “Information”
means all information received from the Borrower relating to the Borrower or its
business; provided that, in the case of information received from the Borrower
after the date hereof, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THIS SECTION FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

85


--------------------------------------------------------------------------------




 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW.

Section 9.17.  Release of Guarantees and Collateral.  (a) A Guarantor shall be
automatically released from its Transaction Guarantee in the circumstances set
forth in Section 2(c) of the Guarantee Agreement.

(b)        All the Transaction Guarantees will be automatically released when
all the Release Conditions (as defined in the Guarantee Agreement) are satisfied
(subject to reinstatement as set forth in the Guarantee Agreement).

(c)        The Transaction Liens granted by a Guarantor pursuant to a Pledge
Agreement shall terminate upon the earlier of (i) the release of its Transaction
Guarantee pursuant to Section 2(c) of the Guarantee Agreement and (ii) the
satisfaction of all of the Ratings Release Conditions (as defined in such Pledge
Agreement) (subject to reinstatement as set forth in Section 5.12).

(d)        The Transaction Liens granted by the Borrower pursuant to a Pledge
Agreement shall terminate upon the earlier of (i) the satisfaction of all of the
Release Conditions (as defined in such Pledge Agreement) and (ii) the
satisfaction of all of the Ratings Release Conditions (as defined in such Pledge
Agreement) (subject to reinstatement as set forth in Section 5.12).

(e)        The Transaction Liens granted by each Domestic Subsidiary pursuant to
the Security Agreement or a Mortgage shall terminate upon the earlier of (i) the
satisfaction of all of the Release Conditions (as defined in the Security
Agreement) and (ii) the satisfaction of all of the Ratings Release Conditions
(as defined in the Security Agreement) (subject to reinstatement as set forth in
Section 5.12).

(f)         The Administrative Agent shall be fully protected in relying upon a
certificate of a Financial Officer of the Borrower as to whether the Ratings
Release Conditions are satisfied under any Security Document.

86


--------------------------------------------------------------------------------




 

Section 9.18.  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged or
otherwise received by the Lender holding such Loan in accordance with applicable
law, the rate of interest payable in respect of such Loan hereunder, together
with all Charges payable in respect thereof, shall be limited to the Maximum
Rate and, to the extent lawful, the interest and Charges that would have been
payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such Lender shall have received
such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of payment.

Section 9.19.  USA Patriot Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.

87


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

MARVELL TECHNOLOGY GROUP
LTD.

 

 

 

 

 

 

 

 

By:

  /s/ George Hervey

 

 

 

 

Name:

George Hervey

 

 

 

Title:

V.P. and CFO

 

 

 

 

 

 

 

 

CREDIT SUISSE, CAYMAN ISLANDS
BRANCH, as a Lender and as
Administrative Agent

 

 

 

 

 

 

 

 

By:

  /s/ Phillip Ho

 

 

 

 

Name:

Phillip Ho

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

 

 

By:

  /s/ Shaheen Malik

 

 

 

 

Name:

Shaheen Malik

 

 

 

Title:

Associate

 


--------------------------------------------------------------------------------




 

 

 

LASALLE BANK NATIONAL
ASSOCIATION

 

 

 

 

 

 

 

 

By:

  /s/ Sarabelle Hitchner

 

 

 

 

Name:

Sarabelle Hitchner

 

 

 

Title:

[illegible] Vice President

 


--------------------------------------------------------------------------------




 

 

 

KEYBANK NATIONAL
ASSOCIATION

 

 

 

 

 

 

 

 

By:

  /s/ Rasd Y. Alfayonmi

 

 

 

 

Name:

Rasd Y. Alfayonmi

 

 

 

Title:

Vice President

 


--------------------------------------------------------------------------------




 

 

 

COMMERZBANK AG, NEW YORK
AND GRAND CAYMAN
BRANCHES

 

 

 

 

 

 

 

 

By:

  /s/ Karla Wirth

 

 

 

 

Name:

Karla Wirth

 

 

 

Title:

AVP

 

 

 

 

 

 

 

 

 

 

 

 

By:

  /s/ Yangling J. Si

 

 

 

 

Name:

Yangling J. Si

 

 

 

Title:

AVP

 


--------------------------------------------------------------------------------




 

 

 

E.SUN COMMERCIAL BANK, LTD.

 

 

 

 

 

 

 

 

By:

  /s/ Benjamin Lin

 

 

 

 

Name:

Benjamin Lin

 

 

 

Title:

EVP & General Manager

 


--------------------------------------------------------------------------------




 

Pricing Schedule

“Applicable Base Rate Margin” means (i) on any date prior to the Trigger Date,
1.00% per annum and (ii) on any date on or after the Trigger Date, the
applicable rate per annum set forth below under the caption “Applicable Base
Rate Margin”.

“Applicable Eurodollar Margin” means (i) on any date prior to the Trigger Date,
2.00% per annum and (ii) on any date on or after the Trigger Date, the
applicable rate per annum set forth below under the caption “Applicable
Eurodollar Margin”.

 

Applicable Base Rate
Margin

 

Applicable Eurodollar
Margin

 

Category 1

 

0.50

%

1.50

%

 

 

 

 

 

 

Category 2

 

0.75

%

1.75

%

 

 

 

 

 

 

Category 3

 

1.00

%

2.00

%

 

 

 

 

 

 

Category 4

 

1.25

%

2.25

%

 

 

 

 

 

 

Category 5

 

1.50

%

2.50

%

 

For purposes of this Schedule, the following terms have the following meanings:

“Category 1” exists at any date if, at such date, the corporate family rating of
the Borrower is at least Baa2 by Moody’s and the corporate rating of the
Borrower is at least BBB by S&P, in each case with no negative outlook.

“Category 2” exists at any date if, at such date, (i) the corporate family
rating of the Borrower is at least Baa3 by Moody’s and the corporate rating of
the Borrower is at least BBB- by S&P, in each case with no negative outlook and
(ii) Category 1 does not exist.

“Category 3” exists at any date if, at such date, (i) the corporate family
rating of the Borrower is at least Ba1 by Moody’s and the corporate rating of
the Borrower is at least BB+ by S&P, in each case with no negative outlook and
(ii) neither Category 1 nor Category 2 exists.

“Category 4” exists at any date if, at such date, (i) the corporate family
rating of the Borrower is at least Ba2 by Moody’s and the corporate rating of
the Borrower is at least BB by S&P, in each case with no negative outlook and
(ii) none of Category 1, Category 2 and Category 3 exists.


--------------------------------------------------------------------------------




 

“Category 5” exists at any date, if at such date, no other Category exists
(including by reason of the Borrower not having a corporate family rating from
Moody’s or the Borrower not having a corporate rating from S&P).

“Category” refers to the determination of which of Category 1, Category 2,
Category 3, Category 4 or Category 5 exists at any date.

Each change in the Applicable Base Rate Margin or the Applicable Eurodollar
Margin resulting from a publicly announced change in the rating shall be
effective, in the case of an upgrade, during the period commencing on the date
of delivery by the Borrower to the Administrative Agent of notice thereof
pursuant to Section 5.01(h) and ending on the date immediately preceding the
effective date of the next such change and, in the case of a downgrade, during
the period commencing on the date of the public announcement thereof and ending
on the date immediately preceding the effective date of the next such change.

For the avoidance doubt, if there is a split in the corporate family rating of
the Borrower from Moody’s and the corporate rating of the Borrower from S&P,
then the lower of such ratings shall be used to determine the Category.


--------------------------------------------------------------------------------




 

Schedule 2.01

Commitment Schedule

Name of Lender

 

Commitment

 

Credit Suisse, Cayman Islands Branch

 

$

255,000,000

 

LaSalle Bank National Association

 

$

50,000,000

 

KeyBank National Association

 

$

40,000,000

 

Commerzbank AG, New York and Grand Cayman Branches

 

$

40,000,000

 

E.Sun Commercial Bank, Ltd.

 

$

15,000,000

 

Total

 

$

400,000,000

 

 


--------------------------------------------------------------------------------